Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 1 of 131. PageID #: 37896
                                                                          1


1                 UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OHIO
2                         EASTERN DIVISION
3                               -----
4
5     IN RE:                               )
                                           )
6           NATIONAL PRESCRIPTION          ) Case No. 1:17MD 2804
            OPIATE LITIGATION              )
7                                          )
            Motion to Disqualify           )
8
9
10                              -----
11
12       TRANSCRIPT OF PROCEEDINGS HAD BEFORE THE HONORABLE
13             JUDGE DAN A. POLSTER, JUDGE OF SAID COURT,
14                ON WEDNESDAY, FEBRUARY 6TH, 2019,
15                   COMMENCING AT 2:30 O'CLOCK P.M.
16                              -----
17
18
19
20     Court Reporter:                  GEORGE J. STAIDUHAR
                                        801 W. SUPERIOR AVE.,
21                                      SUITE 7-184
                                        CLEVELAND, OHIO 44113
22                                      (216) 357-7128
23
24
25
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 2 of 131. PageID #: 37897
                                                                          2


1       APPEARANCES:
2           On behalf of the Plaintiffs:
3              SPANGENBERG, SHIBLEY & LIBER, LLP
               BY: PETER H. WEINBERGER, AUSA
4              1001 Lakeside Avenue, Suite 1700
               Cleveland, OH 44114
5
6           On behalf of the Defendants:
7              BAKER HOSTETLER
               BY: JOHN PARKER, ESQ.
8                   JONATHAN STERN, ESQ.
               Key Tower
9              127 Public Square, Suite 2000
               Cleveland, OH 44114-1214
10
11                              - - - - -
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 3 of 131. PageID #: 37898
                                                                          3


1                                    I N D E X
2       WITNESS:                                          EXAMINATION
3       Commander Gary Gingell
4          By the Court                                          9
5          By Mr. Stern                                         16
6          By Mr. Weinberger                                    29
7          By Mr. Stern                                         31
8       Dr. Thomas Gilson
9          By the Court                                         34
10                                                              52
11         By Mr. Weinberger                                    36
12         By Mr. Parker                                        40
13      Chief Calvin D. Williams
14         By Mr. Weinberger                                    55
15                                                              67
16         By Mr. Parker                                        60
17      Carole Rendon
18         By Mr. Parker                                        69
19                                                             109
20         By Mr. Weinberger                                    93
21         By the Court                                        111
22
23
24
25
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 4 of 131. PageID #: 37899
                                                                          4


1                        PROCEEDINGS
2                     THE COURT: All right. Good afternoon.
3     Please be seated.
4                     This is a hearing in MDL 2804, the opioid
5     MDL on the Plaintiffs' motion to disqualify. The parties
6     are here, and the Court is ready to proceed. I have a
7     few things I want to say at the outset.
8                     This is a difficult hearing to conduct --
9     this is a very difficult for me to conduct and not one I
10    sought out, and in fact, I sought to avoid. I know the
11    parties conducted extensive discussions before this
12    motion was filed in an effort to achieve some resolution,
13    and that those discussions continued under Special Master
14    Cohen's auspices after motion was filed.
15                    Ms. Rendon is a good friend of mine. I know
16    her to be an excellent attorney, both during her
17    distinguished government career and afterwards, and I
18    consider you to be a highly ethical and professional
19    attorney, and the same goes for the men and women at
20    Baker Hostetler whose partners include many friends ands
21    former colleagues. It is a highly professional and
22    ethical law firm.
23                    Everyone should recall I did not want to
24    create this litigation track. I didn't think it was a
25    good idea, but after several months, I was convinced that
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 5 of 131. PageID #: 37900
                                                                          5


1     it was necessary to do so. Trying to address a
2     nationwide social epidemic in a courtroom is a
3     problematic endeavor to say the least. It doesn't fit.
4                     In an adversarial proceeding, in a trial,
5     there are winners, and there are losers. There are no
6     winners in this epidemic. There are only casualties.
7     The only thing we all can agree upon is that we need to
8     reduce those casualties, both on the front end and the
9     back end.
10                    I don't think anyone anticipated how this
11    litigation track was going to play out when we created it
12    last spring because I don't think there has ever been a
13    litigation like this in the history of our country.
14                    We've got more than 1,500 cities and
15    counties seeking to recoup past and future public
16    expenditures under RICO and public nuisance theories of
17    liability.
18                    The Plaintiffs' efforts to prove their
19    damages under these theories and the Defendants' effort
20    to counter those allegations have led to depositions and
21    document discovery that I don't think anyone could have
22    readily foreseen a year ago.
23                    So it is nobody's fault that these issues
24    are surfacing now and not a year ago because I don't
25    think anyone could have anticipated them. And I would
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 6 of 131. PageID #: 37901
                                                                          6


1     also say that the problem, the issue we are addressing is
2     specific to this track one trial involving the Northern
3     District of Ohio, two cities in this district Cleveland
4     and Akron, and the surrounding counties, Summit and
5     Cuyahoga County, that were in this Heroin and Opioid Task
6     Force supervised by the U.S. Attorney's Office.
7                     I haven't read or seen anything that to me
8     creates any issue or problem with Ms. Rendon or her
9     firm's participation in any trial anywhere else in the
10    country or her work in the MDL generally, but the focus
11    is on her work, taking depositions and participating in
12    this track one trial that is now set for October the
13    21st.
14                    So at this point, I have a couple of
15    questions for two witnesses, but I think it is best if
16    anyone who is going to be a witness wait outside, and we
17    have one witness at a time. That's generally my
18    practice. I want to make sure that each witness'
19    testimony is based on his or her knowledge and
20    recollection.
21                    And the two witnesses I had just a couple
22    questions would be Commander Gingell and Dr. Gilson, but
23    anyone -- so I guess I will start with Commander Gingell,
24    but anyone else who is a potential witness, we have
25    opened up the witness rooms outside, and I would request
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 7 of 131. PageID #: 37902
                                                                          7


1     that those people wait outside.
2                     I guess, Ms. Rendon, if you are a potential
3     witness, you can be here, but anyone else who is a
4     potential witness should be in one of the witness
5     rooms.
6                     And Commander Gingell, I would like you to
7     come and take the witness stand.
8                     MR. WEINBERGER: Your Honor, do you mind if
9     I stay?
10                    THE COURT: No. That's fine,
11    Mr. Weinberger.
12                    MR. WEINBERGER: So counsel for Ms. Rendon,
13    Mr. Parker and I, have discussed the fact that during
14    the course of testimony, some of these witnesses may
15    be reluctant and should be reluctant to discuss the
16    details --
17                    THE COURT: Oh, I am not going to ask them
18    any details, and I am not going to permit any questions
19    about it, that's it. I mean, that's the one thing we are
20    not going to have.
21                    MR. WEINBERGER: If I could just further
22    explain, and I think this is may be what the Court has in
23    mind, so confidential information such that relates to
24    law enforcement tactics or strategy and the like are
25    things that we have concern about, and I am assuming
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 8 of 131. PageID #: 37903
                                                                          8


1     that's what you are directing your comments to.
2                     THE COURT: There will be no questions by me
3     or anyone else about those details.
4                     MR. WEINBERGER: Thank you, your Honor.
5                     MR. PARKER: John Parker, on behalf of
6     Ms. Rendon, and I will he remain seated. There have been
7     certain documents produced in the case, which were
8     attached to the various declarations that have been
9     submitted here in Court, which under the terms of the
10    protective order that governs this case, which admittedly
11    I am not that familiar with because this is my only touch
12    point with this case happily that are confidential or
13    highly confidential.
14                    In addition --
15                    THE COURT: We are not going to be
16    discussing those documents, Mr. Parker.
17                    MR. PARKER: All right. In addition, your
18    Honor, the depositions, for example, Commander Gingell
19    because it was taken less than 30 days ago, under the
20    protective order, it is presumptively confidential, and
21    then the parties dedesignate it, if there is something
22    from that deposition that we believe to be important, I
23    assume you would let us approach to --
24                    THE COURT: Well, we are not going to have a
25    lot of questions. I have two questions, and we are not
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 9 of 131. PageID #: 37904
                                                                          9
                 Commander Gingell - Examination

1     going to have any questions about the details or
2     substance of what was discussed during opioid Task Force
3     meetings. That's the whole point of this.
4                     It is problematic going into the details
5     because if there was sensitive or confidential law
6     enforcement information, it should be known only to the
7     individuals in that room. It is, quite frankly, isn't
8     even any need for me to know let alone the lawyers.
9                     So I don't plan to ask any witnesses, and if
10    anyone tries to ask such a question, I will immediately
11    stop it, so we are not going to have a lot of witness
12    testimony, I don't think.
13                    All right. And I may have mispronounced
14    your name, Commander. How do you pronounce it, sir?
15                    COMMANDER GINGELL: Gingell, sir.
16                    THE COURT: Gingell, okay. Commander, if
17    you could raise your right hand, please.
18                            GARY GINGELL

19    called as a witness and being first duly sworn, was

20    examined and testified as follows:
21                              EXAMINATION
22    BY THE COURT: :
23    Q.    All right. Commander, if you could just briefly
24    give your name and your position.
25    A.    Commander Gary Gingell, G-i-n-g-e-l-l, badge number
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 10 of 131. PageID #: 37905
                                                                         10
                  Commander Gingell - Examination

1     6103.
2     Q.     Okay. And you are with the Cleveland Police Force,
3     sir?
4     A.     Cleveland Division of Police. I am Commander
5     of Special Services, which includes narcotics, SWAT,
6     gang impact, and several folks on different task
7     forces.
8     Q.     All right. And you, sir, gave -- submitted a
9     declaration, a sworn declaration in connection with this
10    motion, correct?
11    A.     Correct.
12    Q.     And you were also deposed as a witness, you were
13    deposed as a witness in the course of this litigation,
14    this track-one case?
15    A.     Correct. As a witness in my own job description in
16    November and then as a 30(b)(6) witness in January.
17    Q.     Okay. November of 2018 and then a 30(b)(6) witness
18    for the City in January of 2019?
19    A.     Correct.
20    Q.     Okay. Sir, how did it feel to you in November of
21    2018 and January of 2019 to have Ms. Rendon as an
22    attorney for one of the drug manufacturers question you
23    during your deposition?
24    A.     Sir, she was there in November, and personally, it
25    was very uncomfortable, extremely uncomfortable as we
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 11 of 131. PageID #: 37906
                                                                         11
                  Commander Gingell - Examination

1     worked on the same team for years on this effort, very
2     serious crises everybody knows. I don't have to get into
3     that, but we worked together on it; she, being the top
4     law enforcement official in the district.
5                     We worked with DEA and all the other
6     entities involved from law enforcement, and actually, she
7     spearheaded the effort for the opiate Task Force, United
8     States Attorneys Opiate Task Force, brought everybody
9     together, and we worked on this crisis then. It was
10    something that we never experienced before.
11                    We didn't have a playbook for it. We just
12    kind of figured things out as we went along relative to
13    our response, and she was a part of all of that.
14                    So to have her on the other side of the
15    table during my deposition and even initial phases before
16    she actually deposed me, the lady -- I think her name was
17    Sonia -- did most of the deposition from the start, and
18    Carole was down at the end of the table?
19                    And there were notes being passed as
20    questions were being asked. I don't know what was on the
21    notes, but there were notes being passed down to Sonia,
22    and then, she questioned me by herself, and the topics of
23    discussion were topics that we had went over in the Task
24    Force, and the Task Force, your Honor, was in the U.S.
25    Attorney's Office in a locked -- you know, the inner
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 12 of 131. PageID #: 37907
                                                                         12
                  Commander Gingell - Examination

1     sanctum of the U.S. Attorney's Office, actually two doors
2     down from the U.S. Attorney's Office.
3                     So these meetings weren't public, and I know
4     there were minutes in that created, but when I reviewed
5     minutes of what I would say, it was just generalized. We
6     had discussions in those meetings that I didn't see in
7     the minutes relative to interactions, overlaps between
8     law enforcement or emergency room issues like HIPAA,
9     Narcan, whether we used Narcan or didn't, why we didn't.
10                    And the three topics of discussion in the
11    deposition, one was Narcan; the other was fentanyl, which
12    we discussed in our Task Force, and the other was LEAD.
13    That's Law Enforcement Assisted Detox, which we created
14    with the Adams Board in about 2017 I think it was.
15                    This was discussed heavily inside this
16    meeting with the U.S. Attorneys Opiate Task Force. In
17    fact, it was a partnership with the Adams Board, and my
18    guys on the street, who answered over a thousand calls
19    for '16 and over a thousand for '17, combined with deaths
20    and non fatals, they would go to the scene and want to do
21    more for the non fatal victims rather than hand them a
22    pamphlet?
23                    So we had looked at some of the other things
24    going around in the state where the police were offering
25    a service. So we put together with Bill Bannihan what we
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 13 of 131. PageID #: 37908
                                                                         13
                  Commander Gingell - Examination

1     called our LEAD, Law Enforcement Assisted Detox, where my
2     guys would go into the ER, work with folks in the ER, and
3     again, we talked about this at the meetings and arranged
4     it with Metro, especially with Dr. Papp?
5                     And my guys would then be able to take
6     somebody right from the ER to one of the three treatment
7     centers, Stella, Rosary Hall, and I forget the third one.
8     It is on 19th of Prospect, but in any event, those are
9     the three topics she grilled me on.
10                    And it was like -- she sat there while we
11    had these discussions. She was part of it, and now she
12    is on the other side of the table grilling me about it.
13    And my take on it was, she felt -- what she was trying to
14    elicit from me was we should have started something
15    earlier, we should have been more comprehensive with the
16    LEADs.
17                    With fentanyl, she was going back to 2006,
18    and fentanyl wasn't a problem in Cleveland then, and she
19    had the medical reports that I had and fentanyl deaths
20    during that time frame from '06 to probably '14 or so
21    were barely single digit or just barely double digit. It
22    wasn't an issue, but she took me back to 2006 with her
23    questioning for some reason?
24                    And the Narcan, that was an issue that
25    Project DAWN got started with Dr. Papp to get this out to
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 14 of 131. PageID #: 37909
                                                                         14
                  Commander Gingell - Examination

1     the addicts. Well, they also wanted to get out to the
2     law enforcement and some of the fire personnel that
3     didn't have -- the paramedics had it in Cleveland. I
4     don't believe the EMTs did. Our EMS had it. Our
5     officers did not.
6                     In those meetings, there would be questions,
7     "hey, when is Cleveland going to get Narcan?" I said, I
8     know we are working on it. We talked to the chief, but
9     there is the EMS, Fire, and our department, and the law
10    department and the unions were all involved in this thing
11    because it is a medical thing.
12                    So I didn't know the whole process they were
13    going through, but I said we are working on it. But that
14    was one of her topics at the meeting, and I don't know
15    what her reasons were, possibly that, hey, if we got it
16    earlier, maybe there wouldn't be as many deaths. I don't
17    know where she was going on it, but she definitely
18    grilled me on it and the other two topics, sir.
19    Q.    All right. Thank you, sir.
20                    And my second and really only other question
21    is, do you feel that this experience will have any impact
22    upon your or your office's participation in task forces
23    chaired by the U.S. Attorney's Office going forward?
24    A.    Well, sir, I have been on quite a while. I have
25    seen relationships sour, and I have seen them be very
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 15 of 131. PageID #: 37910
                                                                         15
                  Commander Gingell - Examination

1     good, and I think right now our relationships are better
2     than they have ever been with the federal agencies we
3     work with and the local agencies we work with.
4                     That being said, I have worked narcotics for
5     a long time. I have seen guys that worked a case with
6     DEA or whatever entity, and the case went off and took a
7     right turn because it got steered that way, not by the
8     detective who originated the case but by whatever entity
9     they were working with, and that was the end of that
10    relationship with that entity sometimes forever. I am
11    not working with DEA or FBI.
12                    I have heard it over and over again.
13    Personally, I like Mr. Herdman, and that will not be an
14    issue for me, but I know that has been an issue that has
15    been festering over the life of my career, and I think we
16    have done a lot through STANCE and the Opiate Task Force
17    to glue those relationships together, but I think
18    something like this, I think a lot of people feel
19    betrayed, myself included.
20                    I had the utmost respect for Carole when she
21    in the office. She was hands-on, knew a lot about what
22    was going on and participated in things, but this really
23    kind of flipped it over for me.
24                    THE COURT: All right. Thank you, sir.
25    Does either side want to ask any follow-up questions on
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 16 of 131. PageID #: 37911
                                                                         16
                  Commander Gingell - Examination

1     my two?
2                     MR. WEINBERGER: Not on behalf of the
3     Plaintiffs.
4                     MR. STERN: Just a few if I may, your Honor.
5     Jonathan Stern.
6                     THE COURT: Yes, Mr. Stern.
7                     Is it better for Mr. Stern -- I know the
8     habit, of course, is to always to stand, but I want to
9     make sure, because of the way our audio is working, if
10    counsel can stay seated because that way it will be
11    recorded better.
12                    MR. STERN: Thank you, your Honor.
13                    THE COURT: Or Mr. Stern, if you prefer to
14    be at the podium standing, that's fine, but if you are at
15    -- standing at the table, you should be seated.
16                    MR. STERN: I am okay here.
17                       EXAMINATION CONTINUED
18    BY MR. STERN: :
19    Q.    Commander, I want to talk to you a little bit about
20    the Task Force.
21                    MR. STERN: And I understand the Court's
22    instruction, and I will not heed it.
23    Q.    This Task Force that you've described at the U.S.
24    Attorney's Office, it was --
25                    MR. STERN: You know what, your Honor? I am
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 17 of 131. PageID #: 37912
                                                                         17
                  Commander Gingell - Examination

1     going to go to the podium if that's okay.
2                     THE COURT: That's fine, Mr. Stern.
3     BY MR. STERN::
4     Q.    Commander, the Task Force you are talking about grew
5     out of a conference that was held in November of 2013
6     here in Cleveland. Is that correct?
7     A.    I am not sure when it started. I don't know if it
8     was before that or after that.
9     Q.    But you do remember there was a conference that
10    involved law enforcement, treatment providers, and people
11    from a broad range of disciplines and occupations who got
12    together to talk about the opioid crisis, right?
13    A.    In the fall of '13 I believe it was.
14    Q.    Right. And the principal action item coming out of
15    that conference was to create what became known as the
16    U.S. Attorney's Office Heroin and Opioid Task Force,
17    correct?
18    A.    As I said, I don't remember exactly when it started.
19    I know we were meeting before that. Actually, the first
20    meeting was with the Medical Examiner in the fall of '12
21    when they first brought it to our attention about the
22    spike in heroin deaths, and then we met again several
23    times over the course of the beginning of '13, and we, in
24    fact, formed our HIDI team, Heroin Involved Death
25    Investigation team, and they were active by June or July
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 18 of 131. PageID #: 37913
                                                                         18
                  Commander Gingell - Examination

1     of '13. I am not exactly sure then, but I know the
2     U.S. Attorney was involved in those discussions.
3     Q.    Ms. Rendon was not the U.S. Attorney at the time,
4     was she?
5     A.    No. It was Craig Tame was there. He is the law
6     enforcement liaison for the U.S. Attorney's Office. I am
7     not sure who else. It was a long time ago, but I know
8     the U.S. Attorney's Office was involved in our
9     discussions in early '13.
10                    MR. STERN: Your Honor, I have an exhibit.
11    May I approach the witness, your Honor?
12                    THE COURT: Mr. Stern, I am really not
13    interested in a long detailed history of the Opioid Task
14    Force going back to 2013. I asked two pretty narrow and
15    specific questions, and I would like you to limit your
16    examination to those questions.
17                    MR. STERN: I will, your Honor.
18                    MR. WEINBERGER: And your Honor --
19                    MR. STERN: Let me move ahead then.
20    BY MR. STERN::
21    Q.    Let me move ahead then, Commander.
22                    The Opioid Task Force, when was the first
23    meeting of the U.S. Attorneys Opioid Task Force that you
24    attended?
25    A.    I don't recall.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 19 of 131. PageID #: 37914
                                                                         19
                  Commander Gingell - Examination

1     Q.    The Opioid Task Force included law enforcement
2     agents, right?
3     A.    Correct.
4     Q.    Some were federal; some were state. Is that
5     right?
6     A.    Correct.
7     Q.    And by the way, you say you've worked with
8     Ms. Rendon. You have never been a federal law
9     enforcement officer.
10                    Is that right?
11    A.    No.
12    Q.    You never operated under her authority, correct?
13    A.    No. But I have the Northern Ohio Law Enforcement
14    Task Force which used to be the Caribbean Task Force. I
15    have a lieutenant that works in there, and he co-leads it
16    with an FBI supervisor, three detectives. They work
17    directly under the OCDETF chief, who works for the
18    U.S. Attorney, and it is housed in the U.S. Attorney's
19    Office.
20    Q.    Understood, Commander. Let me ask a different
21    question.
22                    You never had a day-to-day working
23    relationship with Ms. Rendon, correct?
24    A.    No.
25    Q.    You never worked on any case that she has
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 20 of 131. PageID #: 37915
                                                                         20
                   Commander Gingell - Examination

1     prosecuted, correct?
2     A.    Correct.
3     Q.    In fact, during her entire time at the U.S.
4     Attorney's Office, she prosecuted may be a handful of
5     criminal cases, correct?
6     A.    I --
7                     THE COURT: Mr. Stern, this is going to be a
8     fairly short hearing. If you had some questions directly
9     related to the questions I asked or the answers to those
10    two questions that the Commander gave, that's fine.
11    Otherwise, we are not going to have more questions.
12    BY MR. STERN: :
13    Q.    Commander, the Opioid Task Force included leaders
14    from the Cleveland Clinic, correct?
15    A.    Doctors.
16    Q.    That's not a government agency, correct?
17    A.    That's correct.
18    Q.    It is not a law enforcement agency, right?
19    A.    That's correct.
20    Q.    They are not from the U.S. Attorney's Office?
21                    THE COURT: Mr. Stern, everyone knows who
22    the Cleveland Clinic is.
23                    MR. STERN: Your Honor, we are making a
24    record, and I respectfully request to have a little
25    leeway.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 21 of 131. PageID #: 37916
                                                                         21
                   Commander Gingell - Examination

1                     THE COURT: You are taking too much leeway.
2     BY MR. STERN: :
3     Q.    The MetroHealth Medical Center, they were members of
4     the Opioid Task Force?
5     A.    Yes.
6     Q.    Robby's Voice, they were members of the Task
7     Force?
8     A.    I couldn't say no. I don't know for sure.
9                     MR. STERN: Your Honor, may I approach now?
10    Unless the Plaintiffs will stipulate in which case I
11    won't --
12                    THE COURT: That there were other members of
13    the Task Force? Sure. Obviously, there were a lot of
14    other members of the Task Force besides the Cleveland
15    Police Department.
16    BY MR. STERN::
17    Q.    And Robby's Voice is not a government agency,
18    correct?
19    A.    Not to my knowledge.
20    Q.    Orca House, they were members of the Task Force?
21    A.    Pardon?
22    Q.    Orca House, they were members of the Task Force?
23    A.    I don't know who all is in the Task Force, sir. I
24    can name federal law enforcement agencies, probably most
25    of them, and the locals. The other treatment
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 22 of 131. PageID #: 37917
                                                                         22
                   Commander Gingell - Examination

1     professionals, I know Dr. Papp from Metro, I know
2     Dr. Jason Jerry from the Clinic, Aaron Marks from one of
3     the treatment areas, but I don't know a whole lot of the
4     others.
5     Q.    WKYC Channel 3, they were members of the Task
6     Force?
7     A.    I don't know that.
8     Q.    Do you dispute that?
9     A.    I am not disputing it, but if there was media going
10    to be present other than Mike Tobin or the communications
11    person there, we are usually advised of that, that there
12    will be media present.
13    Q.    I am not talking about a media presence. Wasn't
14    WKYC a member of the Task Force?
15    A.    I don't know, sir.
16    Q.    How about St. Vincent Charity Hospital?
17    A.    Yes.
18    Q.    And how about the Adams Board?
19    A.    Yes.
20    Q.    And all the entities that -- none of the entities
21    that I just named are law enforcement agencies,
22    correct?
23    A.    Correct.
24    Q.    And the information that was being shared at the
25    Task Force was shared in the presence of all of the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 23 of 131. PageID #: 37918
                                                                         23
                  Commander Gingell - Examination

1     members of the Task Force who would have attended a
2     particular meeting, correct?
3     A.    That's correct.
4     Q.    So the information that you talked about on direct
5     examination and on his Honor's instructions, I won't get
6     into the particulars, but the kinds of information you
7     talked about, if WKYC 3 had a representative on the Task
8     Force and showed up at the meeting, that person you would
9     have shared the information with in a room where that
10    person was sitting, correct?
11    A.    If there was somebody from a TV station there, I
12    would not have got in depth with anything.
13    Q.    So you don't know whether WKYC was a member of the
14    Task Force?
15                    MR. WEINBERGER: Objection, your Honor.
16    Asked and answered.
17                    THE COURT: All right. Overruled. You can
18    answer that question.
19                    Do you remember if they were a member?
20                    THE WITNESS: I do not remember, sir.
21    BY MR. STERN: :
22    Q.    You would come to these meetings, sir, and there
23    would be anywhere from 20 to 40 people in the room. Is
24    that right?
25    A.    That's correct.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 24 of 131. PageID #: 37919
                                                                         24
                   Commander Gingell - Examination

1     Q.    Let me ask you, did you always know who everyone in
2     the room was?
3     A.    No, I did not.
4     Q.    Do you know who Monica Robins is?
5     A.    Reporter, I believe?
6     Q.    And she attended these meetings as a member of the
7     Task Force, correct?
8     A.    I don't know, sir.
9                     MR. STERN: Court's indulgence?
10                    (Pause.)
11    BY MR. STERN: :
12    Q.    And let me ask a general question again without
13    getting into the particulars:
14                    The information you talked about having
15    shared in your declaration, that was information --
16    that's the same information you are talking about here
17    that was shared in the Task Force, correct?
18    A.    At those meetings?
19    Q.    Yes.
20    A.    Yes.
21    Q.    You never stood up at any of those meetings and said
22    "if there is anybody here who is not from law
23    enforcement, you need to leave the room"?
24    A.    No.
25    Q.    You freely shared that information with all of the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 25 of 131. PageID #: 37920
                                                                         25
                  Commander Gingell - Examination

1     attendees at the meeting?
2     A.    Yes, and that was necessary with the crisis that was
3     going on. The people were literally dying, and just like
4     relationships with law enforcement, that meeting actually
5     was a different task force that got us started down the
6     road of the partnerships, was called STANCE, and it was
7     about gun violence. It started in '05.
8                     Most of those people were transplanted right
9     into the Opioid Task Force. When the Opioid Task Force
10    started, I'm sure everybody was a little reluctant to
11    talk, but as things moved forward, it became pretty
12    apparent that we needed to talk and be open with each
13    other to see how issues may have overlapped with each
14    other. Like we would talk about HIPAA issues that were a
15    problem at Metro Hospital, and it was an overlap, and
16    Dr. Papp was there.
17                    So people, you know, again, to go in that
18    meeting and sit there and say nothing would accomplish
19    nothing, so we talked, and I talked about stuff in that
20    meeting that I wouldn't talk about at a public community
21    meeting, and I never saw anybody put it on TV?
22                    But the conversations were had in that
23    innerlocked room, and it was revolving around this crisis
24    and what each particular entity could do on their part to
25    help it. And from the way we looked at overdose deaths
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 26 of 131. PageID #: 37921
                                                                         26
                  Commander Gingell - Examination

1     and overdose non fatals totally changed within our
2     division over this period of time?
3                     And it continued to evolve in these
4     meetings, what we learned in these meetings because we
5     were open, because we were talking.
6     Q.    Understood, because the whole point of the Task
7     Force was to share information between and among law
8     enforcement, treatment providers, community leaders, and
9     so forth, right?
10    A.    Right. But it wasn't to take that information out
11    and give it to the first newspaper guy you saw on the
12    street or some committeeman. There was a lot of
13    things in there discussed that I didn't hear in a public
14    forum.
15    Q.    Discussed openly in front of people that were from
16    organizations, that were not law enforcement
17    organizations, right?
18    A.    All professionals working towards the same common
19    goal to stop this crisis.
20    Q.    Discuss openly in front of people whose identity you
21    didn't even know?
22    A.    They were inside the U.S. Attorney's Office. It is
23    an invitation only. They couldn't just walk off the
24    street and walk into the meeting.
25    Q.    But every member was permitted to attend the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 27 of 131. PageID #: 37922
                                                                         27
                  Commander Gingell - Examination

1     meetings?
2     A.    Pardon?
3     Q.    Every member was permitted to attend the
4     meetings?
5     A.    I don't know how they arranged that, sir.
6     Q.    Did you ever hear of any member of the Task Force
7     being excluded from a meeting?
8     A.    I wasn't the one sitting there saying who could come
9     and go.
10    Q.    So the answer to my question is no, you never heard
11    of anybody being excluded?
12    A.    I never did hear of anybody being excluded, no.
13                    MR. STERN: The Court's indulgence?
14                    (Pause.)
15    BY MR. STERN::
16    Q.    And sir, without getting into particulars, you
17    talked about the questions you were asked at your
18    30(b)(6) deposition, correct?
19    A.    Pardon?
20    Q.    You were asked by his Honor and you testified just
21    now about what happened at your deposition?
22    A.    I said Carole Rendon was not there.
23    Q.    I am sorry. Your first deposition you talked about
24    Ms. Rendon being there, right?
25    A.    That's right.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 28 of 131. PageID #: 37923
                                                                         28
                   Commander Gingell - Examination

1     Q.    And without getting into particulars, you answered
2     all the questions you were asked?
3     A.    Yes.
4     Q.    You answered all those questions in front of people
5     that weren't Ms. Rendon?
6     A.    Pardon?
7     Q.    I withdraw that.
8                     You did not decline to answer a single
9     question that Ms. Rendon asked, correct?
10    A.    There may have been some questions I couldn't
11    answer.
12    Q.    But not that you refused to?
13    A.    I did to the best of my ability, sir.
14                    MR. STERN: Court's indulgence?
15                    (Pause.)
16                    MR. STERN: I have nothing further.
17    Actually, give me 30 seconds, your Honor, if I may.
18                    THE COURT: Okay.
19                    (Pause.)
20                    MR. STERN: Nothing further, your Honor.
21    Thank you.
22                    THE COURT: Thank you, Mr. Stern.
23    Mr. Weinberger?
24                               -----
25                       EXAMINATION CONTINUED
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 29 of 131. PageID #: 37924
                                                                         29
                  Commander Gingell - Examination

1     BY MR. WEINBERGER::
2     Q.    Sticking with the Opioid Task Force for a moment,
3     were there times when you would have occasion to meet
4     with Ms. Rendon outside of those meetings in smaller
5     groups?
6     A.    There were meetings -- I really don't remember
7     meeting specifically with her at the drug investigation
8     meeting, but we would meet, if we were going to have a
9     meeting, we would meet in Mr. Dettelbach's office with
10    all the folks involved and discuss what we didn't want to
11    put out public; what we did.
12                    Occasionally, I would get a phone call from
13    either Joe Pinjuh, Craig Tame, once in a while Dave
14    Sierleja, who all worked in the U.S. Attorney's Office,
15    and would say, "hey, I am sitting here with Carole," and
16    it might have been a gun -- you know, a gun violence
17    issue or might have been an opiate issue -- but not many
18    of those and an e-mail every, you know, so often.
19    Q.    Okay. And in a separate -- on a separate issue from
20    the Task Force -- and I think your declaration deals with
21    the STANCE meetings?
22    A.    Correct.
23    Q.    What does STANCE stand for?
24    A.    It is STANCE, is a gun violence program, and there
25    is different components to it. Law enforcement is one.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 30 of 131. PageID #: 37925
                                                                         30
                  Commander Gingell - Examination

1     The FBI is the lead in that. That's where the
2     subcommittee meets over there, and then the main
3     committee, the executive committee meets at the U.S.
4     Attorney's Office in the same room as the Opiate Task
5     Force.
6     Q.    And did there come a time when the STANCE meetings
7     evolved into discussions about the opioid crisis?
8     A.    A lot, especially in '16 and '17.
9     Q.    And those meetings only involved law enforcement
10    personnel, correct?
11    A.    Well, there was probation there and reentry folks.
12    Q.    Okay. And was Ms. Rendon present during the course
13    of those meetings?
14    A.    Somewhat, yes.
15    Q.    And with respect to those meetings, did you have an
16    expectation that they were confidential?
17    A.    Same thing, yes, sir.
18    Q.    And in general, with respect to the opioid meetings,
19    despite the people in the room, did you have an
20    expectation, Commander, that those meetings were
21    confidential and specific information, for example, law
22    enforcement tactics, et cetera, would not be disclosed to
23    the public?
24    A.    Yes, I did.
25    Q.    How did you arrive at that expectation?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 31 of 131. PageID #: 37926
                                                                         31
                   Commander Gingell - Examination

1     A.    Well, I heard other conversations that I didn't
2     expect to hear from other entities, and our own
3     conversations about what we were trying to do.
4                     As I said, after the comfort level kind of
5     rose up, we started to talk about things we wouldn't talk
6     about in public. I wouldn't go to a community meeting
7     and talk about it, but amongst these folks, again, trying
8     to solve this horrendous problem that none of us had ever
9     faced before, we realized we had to, so to speak, put our
10    cards on the table to try to get help in areas that
11    overlapped or in the development of our strategies with
12    HIDI and such, with Narcan, and those kind of things.
13                    MR. WEINBERGER: That's all I have.
14                    MR. STERN: Your Honor, on STANCE, your
15    Honor, that's a new topic.
16                    THE COURT: Very briefly.
17                      EXAMINATION CONTINUED
18    BY MR. STERN:
19    Q.    Commander, without getting into all the particulars,
20    you would agree with me that there were non law
21    enforcement members of STANCE, correct?
22    A.    Yes.
23    Q.    Including members, for example, the Chamber of
24    Commerce, right?
25    A.    I am not sure of all the members.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 32 of 131. PageID #: 37927
                                                                         32
                   Commander Gingell - Examination

1     Q.    National Council of Jewish Women?
2     A.    Yes.
3     Q.    And sir, isn't it true that STANCE didn't ever get
4     involved in opioid-related issues because it is not
5     really their mission?
6     A.    The mission is gun violence, sir, but because of the
7     magnitude of the crisis and all the deaths going on in
8     our county that everybody was trying to get a handle on,
9     we talked about it because a lot of the same people that
10    were at the Opiate Task Force met every month. The
11    STANCE meeting met every month, so there were
12    conversations fairly regularly on what was going on with
13    the opiate issue.
14    Q.    Sir, at your deposition in November, you were asked
15    this question and you gave this answer:
16                    "Question: What is STANCE?
17                    "Answer: It is a violent gun program. It
18    has been in existence -- it is basically -- it is a
19    meeting, and it is held at the U.S. Attorney's Office.
20    Carole was part of that. It is the FBI, ATF,
21    U.S. Attorney, County Prosecutor, parole, a bunch of law
22    enforcement factions along with reentry, and you know, it
23    is just a huge effort to kind of cut crime in a number of
24    different ways, but it is focused on gun crime.
25                    "Question: Does it ever get involved in
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 33 of 131. PageID #: 37928
                                                                         33
                  Commander Gingell - Examination

1     opioid related issues?
2                     "Answer: No. That's really not their
3     mission.
4                     That was your testimony in November,
5     correct?
6     A.     Right. The members of that and except for DEA,
7     Cleveland Police, County Prosecutor, the members of that
8     Task Force, their mission is gun violence. So the gun
9     violence is what we discussed.
10                    It is what we work on just like we do at the
11    Opioid Task Force, but invariably, we would discuss
12    what's going on in the opiate issue, with the opiate
13    issue.
14    Q.     Everybody who is a member of STANCE participated or
15    was permitted to participate in those discussions?
16    A.     Again, I don't know how the invitations went, but
17    yes.
18    Q.     Well, you knew the representative for the National
19    Council of Jewish Women was there, correct?
20    A.     I do remember her.
21                    MR. STERN: All right. I have nothing
22    further.
23                    THE COURT: All right. Thank you,
24    Commander. You may step down. You can stick around, but
25    I am sure you have got some important duties.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 34 of 131. PageID #: 37929
                                                                         34
                      Dr. Gilson - Examination

1                     THE WITNESS: Thank you, sir.
2                     THE COURT: But from my standpoint, you are
3     excused. Thank you, sir.
4                     All right. I would like to have a couple of
5     questions of Dr. Gilson.
6                     (Pause.)
7                     THE COURT: Good afternoon, Doctor. If you
8     could raise your right hand.
9                          DR. THOMAS GILSON
10    called as a witness and being first duly sworn, was

11    examined and testified as follows:
12                               EXAMINATION
13    BY THE COURT::
14    Q.    Doctor, thank you for coming in.
15                    If you could give us your name and position
16    please?
17    A.    My name is Thomas Gilson. Last name is G-i-l-s-o-n.
18    I am the Cuyahoga County Medical Examiner's and Crime
19    Laboratory Director.
20    Q.    And how long have you had that position?
21    A.    Seven and-a-half years.
22    Q.    Okay. You submitted a sworn declaration in
23    connection with this motion. Is that correct?
24    A.    Yes, I did.
25    Q.    And you were deposed, at least, once in connection
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 35 of 131. PageID #: 37930
                                                                         35
                      Dr. Gilson - Examination

1     with this litigation?
2     A.    I was actually deposed twice, your Honor.
3     Q.    Do you recall when you were deposed?
4     A.    January 11th was my 30(b)(6) deposition on behalf of
5     the County, and it was about a week and-a-half later -- I
6     don't remember the date -- but that was my fact
7     deposition.
8     Q.    All right. Were you questioned by Ms. Rendon on
9     either or both of those occasions?
10    A.    She was not present for either one.
11    Q.    Okay. Were you questioned by anyone -- I will go
12    back. You are a member -- have been a member of the U.S.
13    Attorneys' Opioid and Heroin Task Force or Heroin and
14    Opioid Task Force?
15    A.    Yes, I have been.
16    Q.    Were you questioned by anyone at either of those
17    depositions about your participation in the Task Force
18    and what was discussed at meetings?
19    A.    Yes, I was.
20    Q.    How did you feel -- well, who questioned you about
21    that?
22    A.    I believe it was the counsel for Purdue Pharma.
23    They did the bulk of the questioning in both depositions,
24    and as I recall, the topics were just, you know, were
25    these public -- was this information out in the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 36 of 131. PageID #: 37931
                                                                         36
                      Dr. Gilson - Examination

1     public?
2     Q.     But Ms. Rendon wasn't -- didn't participate in
3     either of those depositions --
4     A.     No.
5     Q.     -- to your recollection?
6     A.     No, your Honor. She was not present, and I know in
7     the 30(b)(6), we also had asked whether she was on the
8     phone. She was not, so I believe she was not on the
9     phone for my fact deposition, either.
10                    THE COURT: Okay. Thank you. Then I don't
11    have any further questions of you. I don't know if
12    either side wishes to question you further.
13                    MR. WEINBERGER: Yes, your Honor, if I
14    may?
15                    THE COURT: All right. Mr. Weinberger?
16                          EXAMINATION CONTINUED
17    BY MR. WEINBERGER::
18    Q.     Do you know whether or not there were any
19    lawyers from Baker Hostetler, Ms. Rendon's law firm,
20    either present or on the phone for either of your
21    depositions?
22    A.     Yes, I do.
23    Q.     And what is your knowledge about that?
24    A.     There were attorneys, certainly at my fact
25    deposition, also I believe at my 30(b)(6) deposition.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 37 of 131. PageID #: 37932
                                                                         37
                      Dr. Gilson - Examination

1     Q.    Were you asked questions, Dr. Gilson, related to
2     when it was that from your perspective as Medical
3     Examiner of Cuyahoga County you became aware of an opioid
4     epidemic or crisis?
5     A.    That was covered in my deposition, yes.
6     Q.    Was there extensive questions about that issue
7     raised with you?
8     A.    I mean, they were both very long days, yes. I am
9     sure.
10    Q.    Okay. And did your involvement as a member of the
11    Task Force of the U.S. Attorney's Task Force, were you
12    questioned about when you, as a member of that Task Force
13    or when the Task Force, in general, became aware of
14    whether there was an epidemic related to opioids within
15    the County? Was that part of the questioning?
16    A.    I don't remember that as a specific question. We
17    were talking about kind of how we came to understand the
18    epidemic, and that certainly would have -- had bearing on
19    that topic.
20    Q.    Okay. As Medical Examiner for the County, did there
21    come to be an occasion where you and Ms. Rendon and other
22    members of the Medical Examiner's Office sat together in
23    an office, in a confidential matter to discuss strategies
24    for the prosecution of opioid-related deaths?
25    A.    Yes. In 2016, we met at the Medical Examiner's
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 38 of 131. PageID #: 37933
                                                                         38
                      Dr. Gilson - Examination

1     Office, myself and administrator Hugh Shannon were
2     present on my side. I know Ms. Rendon was also present,
3     and there were other people from the U.S. Attorney's
4     Office.
5                     I am not exactly sure who was present there,
6     but she was not the only person from the office, and the
7     only other one I distinctly remember being there was
8     Joseph Pinjuh, an Assistant U.S. Attorney.
9     Q.    And your job, as a Medical Examiner, was ultimately
10    to provide expert testimony, if necessary, with respect
11    to prosecutions of drug dealers and the like associated
12    with opioid-related deaths, correct?
13    A.    There was an interest in prosecuting some of the
14    drug dealers under a death specification, and we were
15    talking about strategies and expert testimony that would
16    be provided on those deaths that occurred in our
17    jurisdiction, in Cuyahoga County.
18    Q.    And did you consider those conversations that you
19    had with Ms. Rendon -- by the way, Ms. Rendon was a
20    member of the U.S. Attorney's Office at the time,
21    correct?
22    A.    Yes, she was.
23    Q.    And did you consider those conversations to be of a
24    confidential or privileged nature between you and the
25    members of the U.S. Attorney's Office, including
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 39 of 131. PageID #: 37934
                                                                         39
                      Dr. Gilson - Examination

1     Ms. Rendon?
2     A.    Yes, I did.
3     Q.    At some point, did you become aware of the fact that
4     Ms. Rendon was representing one of the manufacturers of
5     opioid pills or products?
6     A.    Yes, I did.
7     Q.    And how did you feel about her representing an
8     opioid manufacturer in light of your involvement with her
9     and her involvement in the Opioid Task Force?
10    A.    On a personal level, I was very disappointed
11    because, you know, we had worked a lot on something that
12    was very damaging to our community. Professionally, I
13    always felt free to speak at the U.S. Attorney's Task
14    Force, and I think it was a place where we could exchange
15    ideas. I don't feel like anything that was said there
16    was untruthful.
17                    I don't know how that would impact, you
18    know, any of these proceedings. And yeah, I think some
19    of it was more my personal feelings; some of it was, you
20    know, professionally wondering what impact that would
21    have on it but my feeling personally that I had misled
22    anybody in what I had shared at that meeting.
23    Q.    I was not suggesting that.
24                    You respect Ms. Rendon and had a good
25    relationship with her while she was with the U.S.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 40 of 131. PageID #: 37935
                                                                         40
                      Dr. Gilson - Examination

1     Attorney's Office?
2     A.    I certainly did. I think she was a wonderful
3     colleague and a great attorney, and we co-authored a
4     paper together that I thought her contributions were very
5     helpful and kind of getting a side across to my
6     professional colleagues that was important.
7     Q.    And during your interaction with her, you placed
8     your trust as the Medical Examiner of this County in her,
9     did you not?
10    A.    Sure.
11                    MR. WEINBERGER: Thank you. That's all I
12    have.
13                    MR. PARKER: Your Honor, John Parker. If I
14    can, I will go back.
15                    THE COURT: Okay.
16                         EXAMINATION CONTINUED
17    BY MR. PARKER::
18    Q.    Good afternoon, Dr. Gilson.
19    A.    Good afternoon, sir.
20    Q.    I don't think we met. I am John Parker from Baker
21    and Hostetler.
22                    I want to ask you a few questions, if I can,
23    first, about the Opioid Task Force. You were a member of
24    that Task Force?
25    A.    Yes, I was.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 41 of 131. PageID #: 37936
                                                                         41
                      Dr. Gilson - Examination

1     Q.    And you came to some meetings. Is that right?
2     A.    I -- there were really two task forces in the
3     County. One was from the Board of Health, which I was
4     more actively participating in. The U.S. Attorneys, I
5     certainly participated in a fair amount, but I would say
6     the more active participant from my office was my
7     administrator, Hugh Shannon.
8                     Last name is S-h-a-n-n-o-n, and he, I think,
9     missed -- he missed one or two meetings. That's as many
10    as he missed in the entire duration of the Task Force,
11    and we were both active in terms of planning up towards
12    the summit in 2013, which is what I see as the genesis of
13    the Task Force.
14    Q.    It is a great point, Dr. Gilson.
15                    So the Court is the clear, there were two
16    task forces: One, the Cuyahoga County Opioid Task Force,
17    correct?
18    A.    That's from the Board of Health, yeah.
19    Q.    Yes. And you were an active participant in that,
20    correct?
21    A.    Yes.
22    Q.    And Ms. Rendon never went to any of those
23    meetings?
24    A.    I never remember her being there.
25    Q.    And the other Task Force was the U.S. Attorney
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 42 of 131. PageID #: 37937
                                                                         42
                      Dr. Gilson - Examination

1     Heroin and Opioid Task Force, correct?
2     A.    Yes.
3     Q.    And you went to some of those meetings, not all but
4     some?
5     A.    As many as my schedule would permit, but yeah, but I
6     had representation from the office at virtually all of
7     them.
8     Q.    But you were there enough to know there was lots of
9     members at those meetings, correct?
10    A.    That's correct.
11    Q.    There was the Cleveland Clinic, MetroHealth,
12    correct?
13    A.    There were physicians from there, yes.
14    Q.    Okay. There were representatives of the Cuyahoga
15    County Common Pleas Court, Judge Synenberg, Judge Matia,
16    correct?
17    A.    I had seen them there, yes.
18    Q.    And Channel 3, Monica Robins?
19    A.    I don't remember seeing her there. She was at the
20    summit I know.
21    Q.    Did you see Bill Shields there, also a local anchor
22    man. Do you know who Bill Shields is?
23    A.    I have to confess, I don't know -- if he fell in
24    front of me if I'd recognize him.
25    Q.    He will be disappointed to learn that.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 43 of 131. PageID #: 37938
                                                                         43
                      Dr. Gilson - Examination

1     A.    But don't tell him I said so.
2                     (Laughter.)
3     Q.    Okay. There were some of the members from the media
4     that attended some of the Task Force meetings, however,
5     correct?
6     A.    I can't say that.
7     Q.    Fair enough. There were people from educators,
8     from various education facilities, or am I confusing the
9     other Task Force, Baldwin Wallace, and some of those
10    schools?
11    A.    There were representatives on the Board of Health
12    Task Force about education because one of the initiatives
13    we were trying to consider was whether or not it would be
14    advantageous to start school programs for instruction.
15                    So I would associate, at least, the person I
16    worked with most closely there with the Board of Health
17    Task Force. She may have been present. You know, I
18    didn't really keep track of everybody present there. She
19    may have been present at the U.S. Attorney's Task Force
20    as well.
21    Q.    At the U.S. Attorney's Task Force, there were
22    recovering addicts, correct?
23    A.    At least a couple.
24    Q.    So they were private citizens, weren't they?
25    A.    I mean, we are all private citizens. They were
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 44 of 131. PageID #: 37939
                                                                         44
                      Dr. Gilson - Examination

1     there in their capacity as representatives of the
2     recovering community.
3     Q.    And never during one of the meetings that you
4     attended, Doctor, did anybody say what we're discussing
5     in these meetings is confidential, don't talk about it
6     outside the room, did they?
7     A.    That's not true.
8     Q.    That was said?
9     A.    I distinctly recall Commander Gingell saying at one
10    point we were talking about a specific topic, that he did
11    not want that disseminated.
12    Q.    And he was telling that to the recovering addict
13    community and to all these people, perhaps the media,
14    that was in the room?
15    A.    He just told everybody in the room that that wasn't
16    to be shared, yeah.
17    Q.    And he took it on their word that they would do
18    that. Nobody had to sign a non disclosure agreement, did
19    they?
20    A.    I never did.
21    Q.    You made presentations at some of the U.S.
22    Attorney's Task Force meetings, didn't you?
23    A.    Yes.
24    Q.    Among the things you presented were the deaths going
25    on in the community, all sorts of statistics regarding
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 45 of 131. PageID #: 37940
                                                                         45
                      Dr. Gilson - Examination

1     the opioid crisis, correct?
2     A.    That's correct.
3     Q.    And you didn't mean for any of those to be
4     confidential, did you?
5     A.    They are on our website. I mean, we shared a lot of
6     that information. I may have shared interpretations of
7     it. I really wasn't focusing on whether that was going
8     to be more widely disseminated.
9     Q.    No. In fact, you are right, Doctor. All of that
10    information is on the Cuyahoga County Medical Examiner's
11    website, isn't it, the number of fentanyl deaths, the
12    number of heroin deaths, the carfentanil deaths related
13    in the County. All of those things just as an example
14    are publicly available on the website, aren't they?
15    A.    I am not sure if I follow exactly what you mean.
16    Everything that I discussed at that Task Force is on the
17    website? That is not true.
18    Q.    Did you publish on the website the number of
19    fentynal and carfentanil-related deaths in Cuyahoga
20    County?
21    A.    Yes, I did.
22    Q.    And did you put things on the website about new
23    trends like fake prescription pills actually made out of
24    fentanyl, warnings like that on your website?
25    A.    Absolutely.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 46 of 131. PageID #: 37941
                                                                         46
                      Dr. Gilson - Examination

1     Q.    And those are things you discussed openly in the
2     U.S. Attorneys and Opioid Task Force, correct?
3     A.    I would have discussed them there, yes.
4     Q.    And sir, you didn't intend for anything you said,
5     anything that the Medical Examiner's Office said to be
6     confidential at those meetings, did you?
7     A.    I don't remember to be honest because I shared, you
8     know, interpretations and analysis of some of that data,
9     and as I say, I thought it was a free-ranging forum. I
10    was not really concerned about confidentiality that much
11    on my part because the people in the room were
12    stakeholders trying to address a really very damaging
13    crisis in our community.
14    Q.    And sir, wasn't one of the objectives of the Task
15    Force to disseminate to the community the information
16    that the organizations were sharing?
17    A.    Sure. I think, you know, some of it. I don't know
18    that all of that was intended. It wasn't just -- you
19    know, we published minutes from all our meetings.
20    Q.    I want to switch gears for just a moment and
21    talk about the meeting you had with Ms. Rendon in the
22    Medical Examiner's Office. I believe you said that was
23    in 2016?
24    A.    My recollection -- and I tried to go back and
25    look -- it's early 2016.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 47 of 131. PageID #: 37942
                                                                         47
                      Dr. Gilson - Examination

1     Q.    All right. And Mr. Pinjuh came along with her and
2     other representatives of the U.S. Attorney's Office.
3     A.    And Craig Tame, and I don't remember if there were
4     other folks there.
5     Q.    All right. And the purpose of that meeting was for
6     the U.S. Attorney's Office to explain to you what the
7     Burrage versus United States Supreme Court opinion
8     required to support a possible sentencing enhancement in
9     federal court, right?
10                    MR. WEINBERGER: Objection, your Honor. We
11    are getting very close to the concerns that I have?
12                    THE COURT: Well, I will allow the subject.
13    Was that one of the subjects you talked about?
14    A.    We certainly talked about that, yes.
15    Q.    In fact, to address Mr. Weinberger's objection, you,
16    Ms. Rendon, and Mr. Pinjuh published a four-page article
17    about that very subject that got published. Isn't that
18    right?
19    A.    Yes, I did.
20    Q.    You didn't mean for that to be confidential, did
21    you, sir?
22    A.    No.
23    Q.    No. In fact, that article was subsequently
24    published in the Academic Forensic Pathology, the
25    official publication of the National Association of
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 48 of 131. PageID #: 37943
                                                                         48
                      Dr. Gilson - Examination

1     Medical Examiners, right?
2     A.    That's correct.
3     Q.    And the purpose of that was to try to get enhanced
4     sentencing, and you wanted every coroner in the country
5     to know about that possibility, didn't you?
6     A.    My purpose in publishing that was to explain what
7     the burden was that federal prosecutors were facing, so
8     as an educational tool to understand what was implied
9     under Burrage when there were mixed intoxications.
10                    The other purpose of it -- and granted it is
11    probably not a legal journal that is read by a lot of
12    attorneys -- was also to say this is kind of the medical
13    side of what I cannot, you know, honestly say in a
14    mixture as an interpretation.
15                    So it wasn't that I was doing anything more
16    than trying to give a factual representation is how I
17    understood that in association with good attorneys to
18    fill in the legal side of it.
19    Q.    And Doctor, Ms. Rendon came to your office once, and
20    the Burrage decision was what she discussed, correct?
21    She only came once to the Medical Examiner's Office to
22    meet with you, correct?
23    A.    As far as I remember. We were discussing strategies
24    about prosecutions, and that would have involved the
25    Burrage decision.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 49 of 131. PageID #: 37944
                                                                         49
                      Dr. Gilson - Examination

1     Q.    And you published those strategies in an article
2     publicly disseminated, so every single prosecutor
3     and Medical Examiner in the country that read the
4     article would have benefit of that. Isn't that correct,
5     Doctor?
6     A.    And every defense attorney I hoped, too.
7     Q.    That's right. It wasn't meant to be confidential,
8     was it, sir?
9     A.    No.
10    Q.    You gave -- I think the Court asked you -- you gave
11    two depositions in this case?
12    A.    Yes, I did.
13    Q.    And one individually and one as a 30(b)(6)
14    representative of the County?
15    A.    That's correct.
16    Q.    And there were a lot of topics. I won't go through
17    them, but you had a lot of topics you had to prepare for
18    in that 30(b)(6) deposition, correct?
19    A.    Yes, I did.
20    Q.    And you reviewed a lot of documents to prepare for
21    your deposition and ask whatever questions you thought
22    might come up, correct?
23    A.    I reviewed a lot of documents. I did a lot of
24    preparation with counsel for the County and tried to
25    be as prepared as the County's representative as I
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 50 of 131. PageID #: 37945
                                                                         50
                      Dr. Gilson - Examination

1     could.
2     Q.    But isn't it true, Doctor, that every document you
3     prepared or you reviewed in connection with preparation
4     for your deposition so you could answer whatever
5     questions the defense might ask you you testified were
6     publicly available documents most on the County's
7     website. Isn't that true, sir?
8                     Do you remember testifying to that at your
9     deposition?
10    A.    I don't, but I mean, most of the documents I
11    reviewed are publicly available.
12    Q.    You don't recall at your deposition saying that to
13    the best of your knowledge everything that you reviewed
14    was publicly available?
15    A.    I don't remember, but it is certainly not untrue as
16    I sit here today.
17    Q.    You've also testified before Congress. Is that
18    right?
19    A.    Yes, I did.
20    Q.    And the purpose of your testimony was to share
21    everything about what was happening in the opioid crisis
22    in Cuyahoga County. Is that correct?
23    A.    It would be long testimony if it was everything. I
24    gave an overview of what was going on in the crisis at
25    that time, and the specific matter the Senate would have
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 51 of 131. PageID #: 37946
                                                                         51
                      Dr. Gilson - Examination

1     under consideration was about regulating parcels through
2     the U.S. Postal Service, UPS and FedEx and how drugs were
3     entering the country.
4     Q.    And before Congress, you testified about the
5     resources of the Medical Examiner's Offices as they had
6     been affected by the opioid crisis, correct?
7     A.    I believe I did, yes.
8     Q.    You even submitted a budget to Congress entitled
9     "The Cost of Heroin-Fentynal Crisis, Fiscal Impacts to
10    the Cuyahoga County Medical Examiner's Office Operation
11    Update," didn't you?
12    A.    I don't remember if there is a document like that.
13    I don't remember if it was submitted to Congress.
14    Q.    You don't dispute that though. You just don't
15    remember?
16    A.    I don't know.
17    Q.    You certainly didn't mean for your Congress
18    testimony to be confidential, did you?
19    A.    No.
20    Q.    And in fact -- well, I think I've asked that
21    question.
22                    MR. PARKER: Thank you very much, Doctor?
23                    THE COURT: All right. Doctor, I just have
24    one final question.
25                         EXAMINATION CONTINUED
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 52 of 131. PageID #: 37947
                                                                         52


1     BY THE COURT::
2     Q.    I think your words were, if I got it correctly, you
3     were personally very disappointed when you learned that
4     Ms. Rendon was representing a drug manufacturer in this
5     case.
6                     My question is: Will this -- do you believe
7     this will have any impact upon your participation in the
8     Heroin and Opioid Task Force or any future Task Force
9     coordinated by the U.S. Attorney's Office?
10    A.    No. I remain very committed to helping the
11    community.
12                    THE COURT: Okay. Thank you. You may step
13    down. You can stay for the rest of this, but I am sure
14    you have a lot of other duties. But as far as I am
15    concerned, you are excused.
16                    THE WITNESS: Just a few. Thank you very
17    much.
18                    THE COURT: All right. I didn't have any
19    other questions of any witnesses, and I am not looking to
20    prolong this. If either side has a brief witness that
21    they want to present, witness or witnesses, I will
22    consider it, but again, I am not -- I've asked the
23    questions of the witnesses that I wanted to ask.
24                    MR. WEINBERGER: Your Honor, on behalf of
25    the Plaintiffs, we would call to the stand Chief Calvin
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 53 of 131. PageID #: 37948
                                                                         53


1     Williams of the city of Cleveland. That's what we are
2     considering doing. If I may with all do respect, how do
3     you see the rest of this hearing playing out? For
4     example --
5                     THE COURT: I don't -- I don't need any --
6     the only argument I need is anything new that someone
7     wants to add based on the testimony today. I've read
8     everyone's very thorough memoranda. I certainly don't
9     need anyone to summarize the arguments or paraphrase the
10    arguments or say them again.
11                    But if anyone has anything additional
12    to say based on the testimony today -- obviously, no
13    one had heard that testimony -- I would be interested in
14    that brief argument, but that's -- I don't need much
15    more.
16                    MR. WEINBERGER: From the Plaintiffs'
17    perspective --
18                    THE COURT: And was the Chief -- well, the
19    Chief was, of course, deposed. I actually read the
20    deposition transcript.
21                    MR. WEINBERGER: Yes. And I can tell you
22    that he was not involved in the Task Force but was, as
23    you might expect, intimately involved in the consent
24    decree.
25                    THE COURT: I understand that. He was not
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 54 of 131. PageID #: 37949
                                                                         54


1     involved in the Task Force. If you think you have a few
2     brief questions about, I guess, about the deposition or
3     about how he feels or has reacted, I would permit that,
4     but I don't need -- I don't want a lot of long
5     questioning. I don't know if the Defendants are going to
6     present any witnesses. So you are proposing to have
7     brief questioning of Chief Williams?
8                     MR. WEINBERGER: Right.
9                     THE COURT: From the defense side, what
10    about you, Mr. Parker or Mr. Stern?
11                    MR. PARKER: We would probably call
12    Ms. Rendon, your Honor.
13                    THE COURT: Okay. All right. Well, I will
14    have some brief questions of Chief Williams
15    Mr. Weinberger if you wish to call him.
16                    MR. WEINBERGER: I will.
17                    THE COURT: But I want to keep them brief.
18                    MR. WEINBERGER: And as far as argument,
19    your Honor, the concerns we have, there is no question,
20    the issues have been fully briefed, but since the filing
21    of our reply brief, which we expect would be the end of
22    the briefing, you have granted Endo the right to file a
23    sur-reply. You've also allowed other co-Defendants and
24    the co-Defendant manufacturers to file a brief, and
25    you've also just a few minutes ago allowed into the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 55 of 131. PageID #: 37950
                                                                         55
                    Chief Williams - Examination

1     record a letter --
2                     THE COURT: I didn't invite any of these
3     filings, but it didn't make sense to just say you can't
4     file them.
5                     MR. WEINBERGER: No, nor am I suggesting
6     that, your Honor, but I think I would be remiss in not
7     being able to comment on these recent filings that we
8     didn't expect were going to occur.
9                     THE COURT: Well, I might allow brief
10    comment on something of the new filing. So let's hear
11    from the Chief first.
12                    (Pause.)
13                    THE COURT: Good afternoon. If you could
14    raise your right hand.
15                      CHIEF CALVIN D. WILLIAMS

16    called as a witness and being first duly sworn, was

17    examined and testified as follows:
18                               EXAMINATION
19                    THE COURT: Thank you.
20    BY MR. WEINBERGER::
21    Q.    Would you please state your full name and your
22    position with the city of Cleveland.
23    A.    Calvin Daniel Williams. I am the Chief of Police
24    for the city of Cleveland.
25    Q.    And how long have you held that position?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 56 of 131. PageID #: 37951
                                                                         56
                    Chief Williams - Examination

1     A.    I have been the chief since February 10th, 2014.
2     Q.    All right. As a result of holding that position,
3     did you have involvement in the negotiations of a
4     settlement resulting in a consent decree with the
5     U.S. Attorney's Office involving the Cleveland Police
6     Force?
7     A.    Yes, I did.
8     Q.    Specifically -- well, in general terms, what was
9     your involvement in that?
10    A.    In general terms, I represented to the Division of
11    Police in both the leadup with the investigation in
12    supplying documents for the Department of Justice as well
13    as the negotiation of the actual settlement agreement
14    itself and now currently the implementation of that
15    settlement agreement.
16    Q.    And in the course of negotiating the consent decree
17    and your involvement in that process, did you have
18    involvement with Carole Rendon?
19    A.    Yes.
20    Q.    And her position was with the U.S. Attorney's Office
21    at the time?
22    A.    That's correct.
23    Q.    And as part of the negotiations, were you required
24    to disclose information regarding the operation of the
25    Cleveland Police Department in a confidential setting?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 57 of 131. PageID #: 37952
                                                                         57
                    Chief Williams - Examination

1     A.    Yes, we were.
2     Q.    Can you just give the Court a brief overview of
3     the kind of information that you were required to
4     provide to the U.S. Attorney's Office, including Carole
5     Rendon, to carry out the potential consent decree and
6     settlement?
7     A.    Yes. The city of Cleveland as well as the Division
8     of Police was required to give any and all documentation
9     on our staffing. The resources and deployment of
10    divisional assets as far as computers, cars, things like
11    that, how the division operates from top to bottom, all
12    that information was required in the consent decree
13    process for the U.S. Department of Justice.
14    Q.    And was Ms. Rendon a recipient of this information?
15    A.    Yes.
16    Q.    You gave your deposition in this case?
17    A.    Yes, I did.
18    Q.    And was Ms. Rendon present at the deposition?
19    A.    Yes, she was.
20    Q.    And did she question you about information
21    concerning the use of Cleveland Police Department
22    resources in reference to the opioid epidemic and crime
23    related to opioids?
24    A.    Yes, she did.
25    Q.    Specifically what areas did she ask about?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 58 of 131. PageID #: 37953
                                                                         58
                    Chief Williams - Examination

1     A.     She asked a little bit about the Task Force
2     operations, the Opioid Task Force itself, but more
3     specifically, we talked or her questions concerned the
4     settlement agreement, the resources that were supplied or
5     that the city of Cleveland had to supply to be in
6     compliance with the settlement agreement and work through
7     that process.
8     Q.     And did that include questions about the
9     availability and use of Narcan?
10    A.     Yes.
11    Q.     And did it involve information about drug
12    prosecutions and the like?
13    A.     I believe we talked about the prosecutions that were
14    related to our HIDI unit within our division.
15    Q.     What is the HIDI unit?
16    A.     The Heroin Involved Death Investigation unit that is
17    a part of our narcotics unit.
18    Q.     From your perspective, as the witness being
19    questioned by Ms. Rendon, was she utilizing information
20    that was generated from the consent decree negotiations
21    in her questioning of you?
22    A.     Yes. I thought that was her purpose there,
23    yes.
24    Q.     And can you explain a little bit more how -- what
25    occurred and what you experienced in that questioning?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 59 of 131. PageID #: 37954
                                                                         59
                    Chief Williams - Examination

1     A.    Well, the questions were along the lines of exactly
2     things that were part of the settlement agreement, things
3     that were part of divisional operations, things that were
4     part of Task Force operations with the Cuyahoga County
5     and Opioid Task Force itself.
6     Q.    I am going to ask you a question the Court has asked
7     other witnesses, and that is, from your position as Chief
8     of Police, how did you feel about being asked these
9     questions by counsel, Ms. Rendon, when she was
10    representing the Defendant manufacturer in relation to
11    the fact that she had previously been involved in this
12    consent decree?
13    A.    Honestly, your Honor, I felt betrayed. I felt that
14    this is a person that we worked side by side with, both
15    during the consent decree process and during this opioid
16    crisis that had intimate knowledge of everything we are
17    doing, everything that we are trying to accomplish, that
18    actually spearheaded a lot of this? And now this person
19    is sitting a cross the table from me basically using
20    information against us.
21    Q.    Now, when she was negotiating the consent decree on
22    behalf of the U.S. Attorney's Office, she was in an
23    adverse position to the city of Cleveland at that time,
24    correct?
25    A.    Yes, she was, but that process, we also agreed
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 60 of 131. PageID #: 37955
                                                                         60
                    Chief Williams - Examination

1     once the settlement agreement was reached actually in
2     Judge Oliver's chamber that it would be a collaborative
3     approach to implementing the consent decree process.
4     Q.    So in spite of the fact that the issues that
5     confronted the city of Cleveland were brought forward by
6     the U.S. Attorney's Office and Ms. Rendon, the process of
7     proceeding towards the consent decree was a collaborative
8     process between you, members of the city of Cleveland,
9     and the U.S. Attorney's Office, correct?
10    A.    To the extent possible, yes.
11    Q.    Including Ms. Rendon, correct?
12    A.    Yes.
13                    MR. WEINBERGER: Thank you, your Honor.
14                    MR. PARKER: Few questions, your Honor?
15                    THE COURT: Yes, Mr. Parker.
16                          EXAMINATION CONTINUED
17    BY MR. PARKER::
18    Q.    Good afternoon, Chief Williams.
19    A.    Afternoon.
20    Q.    You are not a member of the U.S. Attorney's Heroin
21    and Opioid Task Force, are you?
22    A.    Yes, I am. I defer my membership to Commander Gary
23    Gingell.
24    Q.    You don't go to their meetings.
25    A.    No.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 61 of 131. PageID #: 37956
                                                                         61
                    Chief Williams - Examination

1     Q.    And you are not aware of who actually attends those
2     meetings?
3     A.    Through e-mail correspondence and reports from
4     Commander Gingell, yes.
5     Q.    And did you get the e-mail that had 108 recipients
6     for people who attended the U.S. Attorney's Opioid and
7     Heroin and Opioid Task Force?
8     A.    I can't recall that exact e-mail, but yes, I do get
9     e-mails with dozens and dozens of people listed on the
10    e-mails, yes.
11    Q.    For the -- who are attendees or members of the U.S.
12    Attorney's Heroin and Opioid Task Force?
13    A.    Both, yes.
14    Q.    I want to ask you a few questions about the consent
15    decree.
16                    You said you felt betrayed when Ms. Rendon
17    went into private practice and decided to represent
18    companies when she had been on the other side of the
19    table representing the federal government against the
20    city of Cleveland negotiating the consent decree. Did I
21    understand that testimony correctly?
22    A.    No.
23    Q.    What I did understand, the federal government and
24    the Justice Department, in particular, was looking into
25    the practices of the city of Cleveland that led to the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 62 of 131. PageID #: 37957
                                                                         62
                    Chief Williams - Examination

1     consent decree, correct?
2     A.    I do understand that the mayor of the city of
3     Cleveland invited the Department of Justice to review the
4     Division of Police, yes.
5     Q.    Well, it was an investigation by the Department of
6     Justice into the alleged use of excessive force in
7     violation of constitutional rights by the Cleveland
8     Division of Police. Isn't that correct?
9     A.    That's part of it, yes.
10    Q.    That's what you testified at your deposition it was
11    about, correct?
12    A.    I don't recall that exactly.
13    Q.    But it is right?
14    A.    I'm sorry?
15    Q.    That's a correct statement: It was an investigation
16    by the Department of Justice into the alleged use of
17    excessive force and a violation of constitutional rights
18    by the Cleveland Division of Police, correct?
19    A.    That was part of the investigation, yes.
20    Q.    And the Department of Justice opened that
21    investigation in March of 2013, correct?
22    A.    As far as I remember, that's correct.
23    Q.    And findings were announced on December 4th, 2014,
24    correct?
25    A.    That seems like the timeline, yes.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 63 of 131. PageID #: 37958
                                                                         63
                    Chief Williams - Examination

1     Q.    And the investigation had nothing to do with the
2     Cleveland Division of Police's response to the opioid
3     abuse crisis, correct?
4     A.    The investigation, no, it did not.
5     Q.    Okay. It was about excessive force, correct, among
6     other things, but it was -- that was the primary issue
7     that was being investigated by the Justice Department,
8     correct?
9     A.    Correct.
10    Q.    And in your view, the opioid crisis, as tragic as it
11    is and the consent decree, are totally different matters,
12    aren't they?
13    A.    Yes and no.
14    Q.    Well, you are aware that there were findings issued
15    by the Department of Justice, aren't you?
16    A.    Yes, I am.
17    Q.    And those are a public document, aren't they?
18    A.    Yes.
19    Q.    And that was 59 pages I believe long, and it is
20    published on the city of Cleveland's website, isn't
21    it?
22    A.    Correct.
23    Q.    And nowhere in those 53 or 59 pages is the word
24    "opioid" even used, is it, Chief?
25    A.    To my knowledge, no.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 64 of 131. PageID #: 37959
                                                                         64
                    Chief Williams - Examination

1     Q.    And in fact, subsequently, the consent decree became
2     a public document, did it not?
3     A.    Yes.
4     Q.    And that's filed, among other places, on the city of
5     Cleveland's website?
6     A.    Yes.
7     Q.    And in fact, the only time in the 105-page consent
8     decree that the word "opioid" appears is one time on page
9     100 in paragraph 431 where it defines an individual in
10    crisis and says "that is a person in a mental health
11    crisis who appears to be significantly under the
12    influence of opioids or PCP."
13                    That's the only time it is in the consent
14    decree. Isn't that true, Chief.
15    A.    If I remember correctly, you may be right.
16    Q.    And you've testified before City Council numerous
17    times about the consent decree, haven't you?
18    A.    A few times, yes.
19    Q.    And was it -- have you testified before committees
20    of Council in addition to the Council as a whole?
21    A.    That's correct.
22    Q.    Has your testimony been recorded?
23    A.    On TV 20, yes.
24    Q.    And at those hearings, you presented information and
25    answered questions about the resources that would be
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 65 of 131. PageID #: 37960
                                                                         65
                     Chief Williams - Examination

1     required to comply with the consent decree, haven't
2     you?
3     A.     Yes.
4     Q.     And you've included the cost of compliance in the
5     consent decree in proposed budgets of the Division, have
6     you not?
7     A.     In some instances, yes.
8     Q.     And those budgets are public records, aren't they,
9     sir?
10    A.     Yes.
11    Q.     So there is really no secret, is there, Chief, about
12    what the city of Cleveland has to do to comply with the
13    consent decree and how much it will cost and all those
14    sorts of things?
15    A.     For compliance?
16    Q.     Yeah.
17    A.     No. There isn't, no.
18    Q.     And in fact, the person who is in charge of
19    overseeing compliance with the consent decree is the
20    monitor. Isn't that right?
21    A.     He is appointed by the Court, yes.
22    Q.     And the person, the individual assigned with
23    oversight of the Cleveland Division of Police compliance
24    internally is Greg White, correct?
25    A.     Greg White works for the mayor, yes.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 66 of 131. PageID #: 37961
                                                                         66
                    Chief Williams - Examination

1     Q.    In overseeing compliance with the consent decree,
2     right?
3     A.    That's his duty, yes.
4     Q.    Yes. He is a former U.S. Attorney, isn't he?
5     A.    Yes, he is.
6     Q.    He is a former Judge in this courthouse, isn't
7     he?
8     A.    Yes.
9                     MR. PARKER: No further questions. Thank
10    you. Oh, I'm sorry, your Honor. I have one more
11    question.
12    BY MR. PARKER::
13    Q.    Is the fact that Ms. Rendon is no longer in the U.S.
14    Attorney's Office and now represents Defendants in the
15    opioid case going to change the efforts of the Cleveland
16    Division of Police in one small bit with the vigor and
17    the efforts they bring to attack the opioid crisis in
18    Cleveland?
19    A.    I don't think I quite understand your question.
20    Q.    You are going to still do your best job everyday
21    trying to fight the opioid crisis in Cleveland, and you
22    are going to ask your Division to do the best job they
23    can to fight the opioid crisis everyday in Cleveland,
24    regardless of where Ms. Rendon works, aren't you?
25    A.    Of course we are.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 67 of 131. PageID #: 37962
                                                                         67
                    Chief Williams - Examination

1                     MR. PARKER: Thank you.
2                        EXAMINATION CONTINUED
3     BY MR. WEINBERGER::
4     Q.    Chief Williams, if the consent decree has nothing to
5     do with the opioid crisis, do you have any idea why it
6     was you were asked all those questions by Ms. Rendon
7     about the consent decree in your deposition?
8     A.    I think they go to resources, expenditures, and
9     things like that.
10    Q.    Right. So resources how you -- prior to the decree
11    and since the decree, you were assigning resources to
12    various aspects of law enforcement, correct?
13    A.    That's correct.
14    Q.    And I know you are not a lawyer, are you?
15    A.    No, I am not.
16    Q.    Okay. So if the defense of Endo Pharmaceuticals who
17    Carole Rendon represents and who -- and if she is the
18    lawyer that signed an answer, that alleges the city of
19    Cleveland failed to mitigate their damages, in other
20    words, failed to assign resources to remedy the opioid
21    crisis, does that square with why perhaps you were being
22    asked that question --
23                    MR. PARKER: Objection, your Honor.
24    Q.    -- about the consent decree?
25                    THE COURT: I think that -- that calls for
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 68 of 131. PageID #: 37963
                                                                         68
                    Chief Williams - Examination

1     the witness to speculate why someone else asked a
2     question, Mr. Weinberger, so I will sustain that
3     objection.
4     BY MR. WEINBERGER::
5     Q.    Okay. But from your understanding, the line of
6     questioning that you were subjected to had to do with
7     issues of whether or not you were assigning or the city
8     of Cleveland was assigning sufficient personnel and
9     resources to the opioid crisis, correct?
10    A.    That's correct.
11                    MR. WEINBERGER: Thank you, your Honor.
12                    THE COURT: All right. Thank you, Chief.
13    You may step down. You are welcome to stay. But I know
14    you have got a lot more responsibilities, so you are
15    certainly free to go, but thank you.
16                    THE WITNESS: Thank you, your Honor.
17                    THE COURT: All right. Mr. Parker, if you
18    want to call Ms. Rendon. Ms. Rendon, if you can raise
19    your right hand?
20                              -----
21
22
23
24
25                           CAROLE RENDON
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 69 of 131. PageID #: 37964
                                                                         69
                      Ms. Rendon - Examination

1     called as a witness and being first duly sworn, was

2     examined and testified as follows:
3                              EXAMINATION
4     BY MR. PARKER:
5     Q.    Ms. Rendon, let's try to cut to the Chase a little
6     bit here.
7                     While you were employed in the U.S.
8     Attorney's Office, did you ever work on a matter that had
9     the same basic facts and the same related parties as the
10    there track one cases?
11    A.    No, I did not.
12    Q.    Do you possess any confidential government
13    information as that term is used -- as you understand
14    that term to be in Rule 1.11 of the Ohio Rules of
15    Professional Conduct that you could use to the material
16    detriment of the track one Defendants?
17    A.    No, I do not.
18    Q.    Whether or not you could use it to the Plaintiffs'
19    material disadvantage, do you possess any confidential
20    government information that's relevant to this case?
21    A.    I do not.
22    Q.    How do you know that with such confidence?
23    A.    Because I am the one and only person sitting in this
24    room who knows what I know, and I know the rules, and I
25    know what they require. I know what confidential
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 70 of 131. PageID #: 37965
                                                                         70
                      Ms. Rendon - Examination

1     government information is, and I don't possess any of it
2     relevant to this case.
3     Q.    Do you take your ethical obligations as a lawyer
4     seriously?
5     A.    I absolutely do.
6     Q.    Can you explain that?
7     A.    So in my life and in my career with my clients, I
8     have worked with and worked side by side with people who
9     are rule followers and people who are rule benders and
10    people who are rule breakers, and I am to a fault a rule
11    follower.
12    Q.    You submitted a declaration that the Court has in
13    this case?
14    A.    I did.
15    Q.    Who drafted that declaration?
16    A.    I drafted it.
17    Q.    Is it true and complete?
18    A.    It is.
19    Q.    I want to just get a little bit of your history in
20    the U.S. Attorney's Office so that we can put it in
21    context with when the cases that we are here about were
22    filed.
23                    When did you first start in the Department
24    of Justice?
25    A.    My first job in the Department of Justice was
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 71 of 131. PageID #: 37966
                                                                         71
                      Ms. Rendon - Examination

1     actually in Boston, Massachusetts. When I graduated from
2     law school, I clerked on the Seventh Circuit Court of
3     Appeals, and then I went into the Attorney General's
4     Honors Program in the Criminal Division of the Department
5     of Justice, and I was assigned to the Organized Crime
6     Strike Force in Boston, Massachusetts. And subsequently,
7     the strike forces across the country were merged into
8     their local U.S. Attorney's Office, and my job stayed the
9     same, but my title went from Trial Attorney to Assistant
10    U.S. Attorney.
11    Q.    And how long were you in the U.S. Attorney's Office
12    in Boston?
13    A.    So all told just under a decade.
14                    The second part of my time in the U.S.
15    Attorney's Office, I was the chief of the Organized Crime
16    Drug Enforcement Task Force.
17    Q.    And what did you do after you left the U.S.
18    Attorney's Office in Boston?
19    A.    I went into private practice, first briefly in
20    Boston, and then my husband Michael and I moved back home
21    to Cleveland.
22    Q.    And did you go back into the U.S. Attorney's Office
23    here in the Northern District of Ohio?
24    A.    Yes. After spending about a dozen years in private
25    practice, I, in November of 2009, I returned to the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 72 of 131. PageID #: 37967
                                                                         72
                      Ms. Rendon - Examination

1     Department of Justice.
2     Q.    In what position?
3     A.    Initially, as the Executive Assistant U.S. Attorney
4     and then as the First Assistant U.S. Attorney.
5     Q.    And how long did you serve in those roles?
6     A.    About six and-a-half years, November of 2009 until
7     February 6th of 2016.
8     Q.    And what happened on February 6th of 2016?
9     A.    I became the United States Attorney.
10    Q.    How long did you serve in that role?
11    A.    Until March 10th of 2017.
12    Q.    And why did you leave the U.S. Attorneys Office?
13    A.    Because I and all of my remaining colleagues who
14    were United States Attorneys across the country were
15    forced to resign on March 10th of 2017.
16    Q.    Now, while you were the assistant and the executive
17    assistant here in this office, did you personally
18    prosecute cases on a day-to-day basis?
19    A.    No.
20    Q.    How many criminal investigations did you directly
21    oversee?
22    A.    Myself personally, just one.
23    Q.    And how many criminal prosecutions did you handle
24    while you were the Executive and the First Assistant?
25    A.    I only handled two.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 73 of 131. PageID #: 37968
                                                                         73
                      Ms. Rendon - Examination

1     Q.    Were either of them opioid cases?
2     A.    No.
3     Q.    What was the case you handled?
4     A.    So one was a single Defendant felon in possession of
5     a firearm case that I was going to try with a brand new
6     AUSA, but it ended up pleading, and the other was a
7     lengthy investigation and prosecution of campaign
8     finance, witness tampering, and obstruction of justice
9     charges.
10    Q.    Did you handle any civil litigation as the First
11    Assistant U.S. Attorney?
12    A.    I did.
13    Q.    What was that?
14    A.    So I handled two matters involving the Voting Rights
15    Act, one adverse to the Cuyahoga County Board of
16    Elections, and the other the Lorain County Board of
17    Elections, trying to bring those two counties into
18    compliance with the Voting Rights Act, which is why we
19    now have bilingual ballots in each of those counties, and
20    I worked on the consent decree with the Cleveland
21    Division of Police.
22    Q.    So at least in one matter, you were adverse to
23    Cuyahoga County Board of Elections while you were in the
24    U.S. Attorney's Office?
25    A.    Yes.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 74 of 131. PageID #: 37969
                                                                         74
                      Ms. Rendon - Examination

1     Q.    During your tenure as Executive First Assistant, did
2     the U.S. Attorney's Office, to your knowledge, ever bring
3     an action against any of the Defendants in the track one
4     cases?
5     A.    No, we did not.
6     Q.    During your tenure as the Executive and First
7     Assistant, to your knowledge, was it ever discussed in
8     the U.S. Attorney's Office about bringing an
9     investigation or a case against the track one Defendants?
10    A.    No, it never was.
11    Q.    Now, when you became the U.S. Attorney, did you
12    conduct any trials?
13    A.    I did not.
14    Q.    Did you prosecute any criminal cases on a day-to-day
15    basis?
16    A.    No.
17    Q.    Did you handle any drug cases?
18    A.    No.
19    Q.    Did you handle any civil cases?
20    A.    Personally, no. As the U.S. Attorney, no, I was not
21    able to be directly involved in any criminal or civil
22    cases.
23    Q.    Now, during your tenure as the U.S. Attorney, did
24    you or your office ever bring an action against any of
25    the track one Defendants?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 75 of 131. PageID #: 37970
                                                                         75
                      Ms. Rendon - Examination

1     A.    We did not.
2     Q.    Did you ever investigate, to your knowledge, any of
3     the Defendants in the track one cases?
4     A.    No, we did not.
5     Q.    To your knowledge, was that ever even discussed?
6     A.    No, it was not.
7     Q.    And who was your client when you worked in the
8     U.S. Attorney's Office?
9     A.    United States of America.
10    Q.    In your entire legal career, have you ever
11    represented the city of Cleveland, Cuyahoga County, city
12    of Akron, or Summit County?
13    A.    No.
14    Q.    And so I don't forget, did the city of Akron or
15    Summit County ever participate in the U.S. Attorney's
16    Heroin and Opioid Task Force?
17    A.    They did not.
18    Q.    Did you ever have any contact with them in
19    connection with that?
20    A.    Not in connection with the task force, no.
21    Q.    And I assume you've never been employed by the city
22    of Cleveland, Cuyahoga County, the city of Akron or
23    Summit County, have you?
24    A.    I have not.
25    Q.    And were the track one lawsuits filed when you
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 76 of 131. PageID #: 37971
                                                                         76
                      Ms. Rendon - Examination

1     worked for the U.S. Attorney's Office?
2     A.    They were not, no.
3     Q.    Did you know the track one Plaintiffs planned to
4     file these lawsuits before they were filed?
5     A.    No.
6     Q.    Did anyone ever discuss the filing of the suits by
7     the track one Plaintiffs before they were filed?
8     A.    They did not.
9     Q.    Now, when did you begin representing Endo
10    Pharmaceuticals?
11    A.    In June of 2017.
12    Q.    Was that before or after the -- well, where was that
13    case at by the way?
14    A.    So that case was filed by the Attorney General of
15    the state of Ohio. At the time, it was Mike DeWine, and
16    that case is pending in the Southern District of Ohio in
17    Ross County.
18    Q.    And have the track one cases yet been filed?
19    A.    No.
20    Q.    Do you recall when Cuyahoga County filed its case?
21    A.    The first track one case that was filed was filed by
22    Cuyahoga County in October of 2017, and I apologize, I
23    don't remember the exact date.
24    Q.    Does the 27th sound right?
25    A.    Sounds right.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 77 of 131. PageID #: 37972
                                                                         77
                      Ms. Rendon - Examination

1     Q.    And you had already been representing Endo by that
2     point?
3     A.    Correct, I was already representing Endo at that
4     point.
5     Q.    And do you recall when Akron and Summit filed their
6     cases?
7     A.    Akron and Summit filed in December of 2017.
8     Q.    All right. Now, as the U.S. Attorney, it has been
9     mentioned that you were a member of the U.S. Attorneys
10    Heroin and Opioid Task Force? Were you also involved in
11    various other community organizations and task forces?
12    A.    Yes, a lot of them.
13    Q.    Can you just tick them off for the Court?
14    A.    I will try. I will tick off, at least, the ones
15    that I recall.
16                    So I was very involved in the collaborative
17    and human trafficking work that was done with private
18    citizens and law enforcement to address that issue. That
19    evolved with Cuyahoga County and others in establishing
20    the Northeast Ohio Business Ethics Coalition, which also
21    involved private citizens and business entities.
22                    I helped to start up the Northeast Ohio
23    Cyber Security Consortium. I also worked in a task
24    force-like setting to address issues involving
25    child pornography.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 78 of 131. PageID #: 37973
                                                                         78
                      Ms. Rendon - Examination

1     Q.    There was some testimony earlier about an
2     organization called STANCE?
3     A.    Yes. I was involved with STANCE.
4     Q.    Can you explain what STANCE is?
5     A.    STANCE stands for Standing Together Against
6     Neighborhood Crime Everyday, and the purpose of
7     STANCE, which existed long before I joined the U.S.
8     Attorney's Office here in the Northern District,
9     was to address the problem of youth violence in the
10    city of Cleveland.
11    Q.    And was that what was typically discussed at the
12    meetings that you attended for STANCE?
13    A.    That was, yes.
14    Q.    Now, I want to ask you some questions about the
15    U.S. Attorneys Heroin and Opioid Task Force, and if I
16    refer to it as the Task Force, you will understand what I
17    mean?
18    A.    Yes, I will.
19    Q.    Okay. Can you tell us what it was?
20    A.    The U.S. Attorneys Heroin and Opioid Task Force was
21    an organization that was formed in the fall of 2013,
22    early winter actually, following a summit that we held at
23    the Cleveland Clinic, and it is an organization. It is a
24    community organization that has, amongst its members, law
25    enforcement, federal, state, and local, elected judges,
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 79 of 131. PageID #: 37974
                                                                         79
                      Ms. Rendon - Examination

1     elected representatives outside of the judiciary, private
2     citizens, doctors, educators, treatment professionals,
3     pain management doctors, WKYC Channel 3, and others.
4     Q.    And did representatives of all of those
5     organizations attend these meetings?
6     A.    Yes, they did.
7     Q.    At any meeting you were ever at, do you recall
8     anybody ever saying the information being discussed at
9     this meeting is confidential?
10    A.    Absolutely not.
11    Q.    In fact, was the purpose of the meetings to keep
12    information confidential or to disseminate it?
13    A.    The purpose of the meeting was two fold: One, to
14    share information amongst ourselves about what each was
15    seeing from their own perspective, try to help one
16    another come up with other ideas and ways we could
17    address the opioid abuse crisis in our community and
18    then, yes, to get that information out to the public,
19    because, otherwise, we weren't going to do any good just
20    sitting talking amongst ourselves in a room.
21                    The purpose was to put that into action, and
22    the action plan itself was right on the U.S. Attorneys
23    website.
24    Q.    So at some point, you became the chair of the Opioid
25    Task Force?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 80 of 131. PageID #: 37975
                                                                         80
                      Ms. Rendon - Examination

1     A.    I did the day I became the U.S. Attorney.
2     Q.    So prior to you becoming the U.S. Attorney, who was
3     the chair?
4     A.    Steve Dettelbach, my predecessor, was the U.S.
5     Attorney.
6     Q.    And after you have left the office who became the
7     chair?
8     A.    Justin Herdman who is the current United States
9     Attorney.
10    Q.    And how often did the Task Force have meetings?
11    A.    We met approximately every other month.
12    Q.    So six times a year?
13    A.    Correct.
14    Q.    And how many members just generally did the Task
15    Force have?
16    A.    Well, some of the documents I've looked at have
17    upwards of a hundred people on the e-mail inviting them
18    to the Task Force meetings. On average at a meeting, we
19    would have somewhere between 40 and 50 people in
20    attendance.
21    Q.    And I think you testified that the task force was a
22    community-based organization. It is not a governmental
23    or quasi governmental organization, is it?
24    A.    No.
25    Q.    Was there ever discussion at any of the Task Force
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 81 of 131. PageID #: 37976
                                                                         81
                      Ms. Rendon - Examination

1     meetings about the track one Defendants?
2     A.    Never.
3     Q.    Did the Task Force have subcommittees?
4     A.    It did.
5     Q.    What were the subcommittees?
6     A.    It had four subcommittees, law enforcement,
7     education and prevention, healthcare policy, and
8     treatment.
9     Q.    And were you a member of any of the subcommittees?
10    A.    I was not.
11    Q.    Did you ever attend a subcommittee meeting?
12    A.    I did not.
13    Q.    And what just generally were the goals of this Task
14    Force?
15    A.    So the goals of the Task Force, which are stated
16    right on the document that outlines the work of a task
17    force on the U.S. Attorney's website, was to address the
18    burgeoning problem of heroin and opioids in our community
19    and to try to work on that with a multifaceted approach
20    involving what we called an all-of-the-above type of an
21    effort.
22    Q.    Now, did non Task Force members sometimes attend
23    meetings?
24    A.    Often.
25    Q.    Who were those folks?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 82 of 131. PageID #: 37977
                                                                         82
                      Ms. Rendon - Examination

1     A.    So we had representatives of elected officials who
2     attended the meetings. I recall a representative from
3     David Joyce's office attending, a representative from
4     representative Sprague's office attending. We had
5     members of the media that attended on occasion.
6                     I actually know Bill Shields and have a
7     distinct memory of him being at a Task Force meeting. We
8     had other people who came in and presented about various
9     treatment facilities. I recall very specifically the
10    Berea Police Department presenting about a new program
11    that they had developed for the city of Berea, so a
12    whole wide range of different folks would come in, a lot
13    of whom were involved in either education or in
14    treatment.
15    Q.    And did the U.S. Attorney's Office make any effort
16    to share Task Force information with the public?
17    A.    Yes, we did.
18    Q.    What was that?
19    A.    So we did it in a number of different ways. First
20    of all, the Task Force members, myself included, and
21    others attended hundreds of community forums where we
22    discussed what was happening in the community and what we
23    were doing to try to address it.
24                    We issued press releases. We held
25    press conferences, so we were -- and we updated
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 83 of 131. PageID #: 37978
                                                                         83
                      Ms. Rendon - Examination

1     information that was available on our website on a
2     regular basis.
3     Q.    What type of information did the Task Force share
4     with the public, the Task Force, not the U.S. Attorney's
5     Office but the Task Force?
6     A.    Well, the Task Force primarily through the U.S.
7     Attorney's website shared with the public our community
8     action plan and the work that we were doing to try to
9     implement that action plan.
10    Q.    And that was the community action plan developed by
11    the Task Force?
12    A.    Correct.
13    Q.    Was information about HIDI -- we heard that, Heroin
14    Involved Death Investigation team -- shared on the
15    website?
16    A.    Yes. All of the protocols associated with the HIDI
17    team and how it operates and what it was trying to
18    accomplish and how they responded to overdose scenes is
19    all right on the U.S. Attorney's website.
20    Q.    Was there any effort to keep that information
21    confidential?
22    A.    No. The purpose was to share that information so
23    that other law enforcement agencies could read it, see
24    it, and perhaps adopt it as a model in their own
25    communities.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 84 of 131. PageID #: 37979
                                                                         84
                      Ms. Rendon - Examination

1     Q.    Were the statistics from the Medical Examiner's
2     Office shared during these Task Force meetings?
3     A.    Yes, every meeting.
4     Q.    And were they subsequently published and made
5     available to the public?
6     A.    Yes. They are right on the Medical Examiner's
7     website.
8     Q.    Did anyone ever -- was anyone ever compelled by the
9     U.S. Attorney's Office to provide information to the Task
10    Force through a CID, a subpoena, an investigation,
11    anything of that nature?
12    A.    Absolutely not.
13    Q.    Now, you know Commander Gary Gingell. Is that
14    correct?
15    A.    I do.
16    Q.    You heard him testify today?
17    A.    I did.
18    Q.    Can you characterize your interactions with him at
19    the time you were in the U.S. Attorney's Office?
20    A.    So virtually all of my interactions with Commander
21    Gingell were either at the Heroin and Opioid Task Force
22    or working the case of the STANCE Task Force, which is a
23    separate task force that also is actually chaired by or
24    run by a private citizen or at community forums.
25                    I recall Commander Gingell and some of the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 85 of 131. PageID #: 37980
                                                                         85
                      Ms. Rendon - Examination

1     doctors from the Cleveland Clinic and a Cuyahoga County
2     prosecutor appearing on a panel that I moderated at the
3     Ohio Attorney General's Law Enforcement Conference, but
4     those were my contacts with Commander Gingell.
5     Q.    Did you ever have a private one-on-one meeting with
6     Commander Gingell?
7     A.    No.
8     Q.    Did you ever speak with him on the phone?
9     A.    No.
10    Q.    Did he ever present information at a Task Force
11    meeting?
12    A.    He did.
13    Q.    And were these where all of the people you've
14    described, the hundred people or however many were
15    present?
16    A.    Well, there weren't a hundred in the room.
17    Q.    Okay.
18    A.    Because the room wouldn't hold a hundred.
19    Q.    How many were in the room?
20    A.    You know, on an average, we would have anywhere
21    between 40 and 50 people attend the Task Force
22    meetings.
23    Q.    And those included private citizens?
24    A.    It did, yes.
25    Q.    Whenever you were at one of these meetings and
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 86 of 131. PageID #: 37981
                                                                         86
                      Ms. Rendon - Examination

1     Commander Gingell presented did he ever say "hey, keep
2     this information confidential"?
3     A.    Not at any meeting that I ever attended, no.
4     Q.    What was your understanding about whether the
5     information he was disseminating at these meetings was
6     intended to be confidential?
7     A.    It was my understanding that it was not intended to
8     be confidential.
9     Q.    Why do you have that understanding?
10    A.    Because the whole purpose of the Task Force was for
11    people from different perspectives to get together, share
12    with one another what they were doing and bring that back
13    to their communities and hopefully augment the work that
14    they were doing to try to address the heroin abuse
15    crisis.
16                    So for example, if there were people,
17    representatives from David Joyce's office present at a
18    Task Force meeting and Commander Gingell was presenting,
19    you would hope that they would take that information back
20    to the Congressman himself and perhaps others and would
21    try to adopt some of the work that Commander Gingell had
22    presented at the Task Force meeting.
23    Q.    You are familiar with Rule 1.11 of the Ohio Rules of
24    Professional Conduct?
25    A.    Yes, I am.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 87 of 131. PageID #: 37982
                                                                         87
                      Ms. Rendon - Examination

1     Q.    And using the definition of "confidential government
2     information" that appears in that rule, do you have any
3     confidential government information provided to you by
4     Commander Gingell?
5     A.    I do not.
6     Q.    Do you have any confidential government information
7     provided to you by the city of Cleveland as it relates to
8     the opioid abuse crisis?
9     A.    I do not.
10    Q.    Let's talk a little bit about Dr. Gilson. You heard
11    him testify today, did you not?
12    A.    I did.
13    Q.    And how do you know him?
14    A.    I know him also from my time in the U.S. Attorney's
15    Office and primarily, if not exclusively, in connection
16    with the U.S. Attorney's Heroin and Opioid Task Force.
17    Q.    And he testified about meeting with you. Do you
18    remember that testimony.
19    A.    I do.
20    Q.    How many times did you meet with him at the Medical
21    Examiner's Office?
22    A.    One time.
23    Q.    Do you recall who else attended that meeting?
24    A.    So Dr. Gilson was there, Hugh Shannon, the
25    administrator of his office, was there. I attended, Joe
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 88 of 131. PageID #: 37983
                                                                         88
                      Ms. Rendon - Examination

1     Pinjuh, who is the Chief of the OCDETF unit in the U.S.
2     Attorney's Office, Craig Tame, our law enforcement
3     coordinator, and I am almost positive but closer to 95
4     percent than a hundred percent I am sure that Mike Tobin
5     was there as well. He is the community outreach
6     specialist.
7     Q.    And what was the purpose of the meeting?
8     A.    The purpose of the meeting was to explain to
9     Dr. Gilson and Hugh Shannon the opinion that the
10    United States Supreme Court had issued in Burrage versus
11    United States.
12    Q.    And was the purpose of the meeting for you to
13    provide information about that to Dr. Gilson or
14    Dr. Gilson to provide information to you?
15    A.    The purpose of the meeting was for us to provide
16    information to Dr. Gilson and Hugh Shannon about the
17    Burrage opinion and what it required.
18    Q.    What were you trying to accomplish?
19    A.    So one of the things that we were trying to do was
20    bring what are called death specification cases when we
21    could against drug dealers, and the Burrage opinion
22    establishes what the government has to be able to prove
23    in order to seek that sentence enhancement.
24    Q.    And in fact, did the three of you publish an
25    article?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 89 of 131. PageID #: 37984
                                                                         89
                      Ms. Rendon - Examination

1     A.    We did.
2     Q.    And what was that article about?
3     A.    So that article was about exactly what we talked
4     about in that meeting. It was about the Burrage opinion,
5     what it requires, and then what medical examiners need to
6     be able to testify to in order to meet the but-for
7     causation requirement in that opinion.
8     Q.    As somebody who has never been published, I don't
9     mean to belittle the article, but how long was it?
10    A.    So it is actually two pages. There is like a front
11    cover page and a back page that has some citations.
12    Q.    Now, other than the Burrage but-for causation issue
13    we just discussed and the article that came out of that,
14    did you ever discuss strategies for prosecuting cases
15    with Dr. Gilson?
16    A.    I did not.
17    Q.    Was the Medical Examiner's Office on the Task
18    Force?
19    A.    They were.
20    Q.    Did he attend meetings, Dr. Gilson?
21    A.    He did.
22    Q.    Were there others from the Medical Examiner's Office
23    who attended the meetings?
24    A.    Yes, Hugh Shannon.
25    Q.    And did the medical examiner regularly present
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 90 of 131. PageID #: 37985
                                                                         90
                      Ms. Rendon - Examination

1     information at the Task Force?
2     A.    They did.
3     Q.    Did they ever indicate that the information they
4     were presenting was confidential?
5     A.    No, they did not.
6     Q.    What type of information did they present at those
7     meetings, Ms. Rendon?
8     A.    So they would present also information about what
9     they were seeing in the Medical Examiner's Office,
10    trends, developments, how many people had died in the
11    last couple of months since the beginning of the year,
12    demographics, how old, how many men, how many women, how
13    many had died in the city of Cleveland, how many in the
14    suburbs, what they were dying from, fentanyl,
15    carfentanil, heroin, cocaine.
16                    All of the information that they had
17    gathered would be presented usually at the beginning of
18    our Task Force meetings, and so anything new that they
19    were seeing, they would make sure that they alerted
20    everybody on the Task Force to that new trend that they
21    might be seeing.
22    Q.    Was that information also available on their
23    website?
24    A.    It is.
25    Q.    Now, I take it the U.S. Attorney's Office never
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 91 of 131. PageID #: 37986
                                                                         91
                      Ms. Rendon - Examination

1     issued a summons, a CID, any kind of subpoena to get any
2     of this information from Dr. Gilson, did they?
3     A.    We did not.
4     Q.    Again, using the definition of confidential
5     government information in Rule 1.11, do you have any
6     confidential government information provided to you by
7     Dr. Gilson?
8     A.    I do not.
9     Q.    Do you have any confidential government information
10    provided to you by Cuyahoga County related to the opioid
11    abuse crisis?
12    A.    I do not.
13    Q.    You were involved in the issuance of the consent
14    decree between the Department of Justice and the city of
15    Cleveland. Is that correct?
16    A.    Yes, I was.
17    Q.    Can you tell us what that investigation was about?
18    A.    So the investigation was to determine whether or not
19    the Cleveland Division of Police engaged in a pattern or
20    practice of the excessive use of force, both lethal and
21    non lethal, in violation of the Constitution of the
22    United States.
23    Q.    I believe Chief Williams answered every one of my
24    questions forthrightly about this, so I won't go over
25    them with you, but does the consent decree have anything
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 92 of 131. PageID #: 37987
                                                                         92
                      Ms. Rendon - Examination

1     to do with the opioid crisis?
2     A.    It has nothing to do with the opioid crisis.
3     Q.    Now, you began working at Baker and Hostetler
4     when?
5     A.    May 1st of 2017.
6     Q.    And you began representing the Endo Defendants
7     when?
8     A.    In June of 2017.
9     Q.    And you were appointed co-liaison counsel for the
10    manufacturers when?
11    A.    December of 2017.
12    Q.    And at any time after the Plaintiffs filed a track
13    one case, did they object to your appointment as liaison
14    counsel?
15    A.    No.
16    Q.    And mindful of the remarks that the Judge made at
17    the beginning of all of this, when was the first time the
18    Plaintiffs actually raised an issue about your
19    participation in this litigation?
20    A.    The first time anybody raised an issue about my
21    participation was a letter I received from Hunter
22    Shkolnik in August of 2018.
23    Q.    And was the basis of that -- did that letter mention
24    Rule 1.11?
25    A.    It did not.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 93 of 131. PageID #: 37988
                                                                         93
                      Ms. Rendon - Examination

1     Q.    When was the first time the Plaintiffs raised the
2     issue of Rule 1.11?
3     A.    In December of 2018, in a letter that they submitted
4     to the Department of Justice seeking my deposition
5     pursuant to the Touhy regulations.
6     Q.    Ms. Rendon, you are familiar with the Ohio Rules of
7     Professional Conduct that govern all of us who are barred
8     here in the state of Ohio, are you not?
9     A.    I am very familiar with them, yes.
10    Q.    Have you violated any of the Rules of Professional
11    Conduct?
12    A.    I absolutely have not.
13                    MR. PARKER: Thank you.
14                    THE COURT: All right. Mr. Weinberger?
15                       EXAMINATION CONTINUED
16    BY MR. WEINBERGER:
17    Q.    Ms. Rendon, your tenure with the U.S. Attorney's
18    Office ended on what day?
19    A.    March 10th of 2017.
20    Q.    And you had been in the U.S. Attorney's Office for
21    how long as of that time?
22    A.    Since November of 2009.
23    Q.    And you were the acting U.S. Attorney for how
24    long?
25    A.    I was the acting U.S. Attorney from February 6th of
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 94 of 131. PageID #: 37989
                                                                         94
                      Ms. Rendon - Examination

1     2016 until I was confirmed by the Senate in July of 2016.
2     Q.    So -- and you were an employee of the federal
3     government during that time frame, correct?
4     A.    Correct. I was an employee of the Department of
5     Justice.
6     Q.    And as the U.S. Attorney and Assistant U.S. Attorney
7     for the Northern District of Ohio, do you understand that
8     you also represent the interests of the citizens of
9     Cuyahoga County, Cleveland, and other communities within
10    the Northern District of Ohio?
11    A.    My client when I worked for the United States
12    government was the United States of America. We were
13    often adverse to the city of Cleveland and other
14    governmental agencies.
15                    So I represented all of the citizens, all of
16    the taxpayers who live in the 40 counties that are within
17    the Northern District of Ohio, but I did not represent
18    any of the governmental agencies.
19    Q.    So in your whatever, however you want to couch your
20    relationship with the citizens of the Northern District
21    of Ohio and the counties and cities within that district,
22    would you agree that those citizens placed their trust in
23    you during the time frame that you were acting U.S.
24    Attorney and Assistant U.S. Attorney?
25                    MR. PARKER: Objection, your Honor. I am
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 95 of 131. PageID #: 37990
                                                                         95
                      Ms. Rendon - Examination

1     not sure she can testify to what the citizens of the
2     Northern District of Ohio think about her.
3                     THE COURT: Well, Mr. Weinberger, I would
4     suggest you rephrase that. Technically, Mr. Parker is
5     correct for the same reason I sustained an objection
6     before.
7                     You can ask Ms. Rendon how she feels, but
8     you can't ask her to guess on how -- what someone else
9     feels.
10                    MR. WEINBERGER: Right.
11    BY MR. WEINBERGER:
12    Q.    Do you feel that the citizens of our community have
13    the right to place their trust in you while you were in
14    this position?
15    A.    I think the citizens of the United States of
16    America have the right to place their trust in the
17    governmental officials that they elect to represent them
18    and in the government of the United States of America,
19    absolutely.
20    Q.    And so that would apply to the citizens of the
21    communities in the Northern District of Ohio?
22    A.    Yes. I would expect that the citizens would expect
23    their government to do its level best to deal with the
24    issues under their jurisdiction.
25    Q.    Right. And one of the issues that confronted our
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 96 of 131. PageID #: 37991
                                                                         96
                      Ms. Rendon - Examination

1     communities during your tenure was the horrific opioid
2     crisis that occurred, correct?
3     A.    Yes. We have an opioid abuse crisis that developed
4     during my tenure -- well, preceded my tenure in the U.S.
5     Attorney's Office -- but there was an opioid abuse crisis
6     that we were addressing when I was in the U.S. Attorney's
7     Office.
8     Q.    Right. And so how is it that you became then
9     chairman of the Task Force, the U.S. Attorney Task Force
10    to deal with the opioid crisis?
11    A.    So the chair of the Task Force is the person who
12    holds the position as the U.S. Attorney.
13    Q.    Right. I just want to know how you became the
14    chair.
15    A.    By virtue of becoming United States Attorney.
16    Q.    All right. And before you became U.S. Attorney, the
17    previous chair was the previous U.S. Attorney,
18    Mr. Dettelbach, correct?
19    A.    Yes.
20    Q.    All right. So when you assumed the role as chair of
21    the Opioid -- U.S. Attorney opioid crisis you took that
22    role very seriously, didn't you?
23    A.    The role as chair of the Opioid Task Force? Is that
24    what you are asking?
25    Q.    Yes, yes.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 97 of 131. PageID #: 37992
                                                                         97
                      Ms. Rendon - Examination

1     A.    Yes. I took all of my roles very seriously as
2     U.S. Attorney.
3     Q.    And the way that the Task Force dealt with that
4     opioid crisis was a serious matter, correct?
5     A.    The way that the U.S. Attorney's Office dealt with
6     everything that we were responsible for --
7     Q.    -- I asked you --
8     A.    -- was a serious matter. Yes, Mr. Weinberger, and
9     that includes the opioid abuse crisis.
10    Q.    Thank you. You've answered my question.
11                    Now, you resigned from the U.S. Attorney's
12    Office in April 2017?
13    A.    No. I resigned on March 10th of 2017 as required by
14    the current Administration.
15    Q.    And then, you became employed by Baker and
16    Hostetler, correct?
17    A.    I did.
18    Q.    And that employment began on May 1, 2017?
19    A.    It did.
20    Q.    And then, you got hired by Endo Pharmaceuticals in
21    June of 2017?
22    A.    I did.
23    Q.    Now, you testified before the Senate committee --
24    let me see if I can come up with a name here, the
25    United States Senate Committee on Homeland Security and
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 98 of 131. PageID #: 37993
                                                                         98
                      Ms. Rendon - Examination

1     Governmental Affairs -- you testified before that
2     committee on April 22, 2016, did you not?
3     A.     I don't have the date memorized, but that sounds
4     right.
5     Q.     Well, did you read the transcript of your
6     testimony before the committee that was an exhibit to our
7     motion?
8     A.     I did.
9     Q.     And is everything -- you testified under oath when
10    you gave that testimony, didn't you?
11    A.     Um, I do not believe it was under oath.
12    Q.     All right. Was everything that was in the
13    transcript attributed to you in your testimony before
14    that United States Senate Committee truthful?
15    A.     To the best of my ability, absolutely.
16    Q.     And in giving that testimony, that was a committee
17    of the Senate that was formed to, in part, deal with the
18    opioid crisis, correct?
19    A.     It was a field hearing of a committee of the Senate,
20    yes.
21    Q.     Right. And the Task Force of the U.S. Attorney on
22    the opioid crisis here in Northeastern Ohio was presented
23    as one of the model task forces from around the country
24    to deal with this epidemic, correct?
25    A.     Presented as a model to whom, Mr. Weinberger?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 99 of 131. PageID #: 37994
                                                                         99
                      Ms. Rendon - Examination

1     Q.    A model to our country.
2     A.    No, I mean, in what -- in what location are you
3     asking if it was presented as a model?
4     Q.    At the U.S. Senate Committee hearing that you
5     testified in?
6     A.    So, yeah. I testified about our Task Force, and I
7     testified about the fact that it had become a model
8     within the Department of Justice, and that U.S.
9     Attorney's Offices in other parts of the country were
10    trying to establish the same type of community based
11    organizations to address the opioid abuse crisis in a
12    multifaceted fashion.
13    Q.    Was one of the issues that was identified by the
14    Task Force the fact that doctors were -- legitimate
15    doctors were overprescribing opioids?
16    A.    One of the issues that we addressed during Task
17    Force meetings was the concern about the overprescription
18    of opioids in our community, yes.
19    Q.    And did you come to learn that the reason for the
20    overprescription or the alleged reason was the way in
21    which the opioid medications were being marketed by the
22    manufacturers and the distributors of those drugs?
23    A.    No. That was never discussed in any of our Task
24    Force meetings.
25    Q.    So did you develop a healthcare policy as part of
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 100 of 131. PageID #: 37995
                                                                        100
                       Ms. Rendon - Examination

 1     the Task Force?
 2     A.    Yeah. It was a healthcare policy subcommittee that
 3     worked on healthcare policy, and a lot of the work that
 4     they were committed to doing is on the U.S. Attorney's
 5     website in the Community Action Plan of the Task Force.
 6     Q.    And was one of the purposes of the Task Force to try
 7     to change the way in which doctors were prescribing
 8     opioids?
 9     A.    Yes. There were members of the Task Force who were
10     working on issues associated with prescribing protocols
11     and trying to work on implementation on the new CDC
12     guidelines for prescribing protocols and making sure that
13     doctors in the community knew what the appropriate
14     protocols were.
15     Q.    Right. And one of the things that needed to be
16     addressed as identified by the Task Force was to address
17     the underlying incentives that caused the
18     overprescription in the first place, correct?
19     A.    Yes, and the thing that we were focused on was the
20     HCAHPS scores, which I sound like I know what I am
21     talking about, but it is because other people explained
22     it to me.
23                     In the hospitals, there is what is called a
24     patient satisfaction survey that is given to patients,
25     and one of the ways that hospitals are reimbursed for
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 101 of 131. PageID #: 37996
                                                                        101
                       Ms. Rendon - Examination

 1     their medical care is based on those patient satisfaction
 2     surveys. And one of the questions on the survey is how
 3     well was your pain managed.
 4     Q.    And while you were a member of the Task Force or
 5     leading the Task Force, did you come to learn how that
 6     patient satisfaction survey in terms of level of pain
 7     came to fruition?
 8     A.    I did not.
 9     Q.    You know how it did now, don't you?
10     A.    I have some sense, but I haven't -- I have to say I
11     haven't studied that, so I wouldn't want to try to repeat
12     back.
13     Q.    Okay. So you told us after being retained by Endo
14     Pharmaceuticals in defense of their case you then were
15     retained by the manufacturers as liaison counsel,
16     correct?
17     A.    Yes. So I was first retained by Endo
18     Pharmaceuticals to represent them in connection with the
19     first case that was filed in Ross County, Ohio.
20     Q.    Right, and ultimately became involved in their
21     defense here in the MDL, correct?
22     A.    Correct.
23     Q.    After which you then became liaison counsel for all
24     the manufacturers, correct?
25     A.    Yes. The manufacturers nominated myself and
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 102 of 131. PageID #: 37997
                                                                        102
                       Ms. Rendon - Examination

 1     Mark Cheffo to be their two liaison counsel.
 2     Q.    And is it fair to say that the allegations of the
 3     complaints filed by my colleagues on this side of the
 4     courtroom deal with the question of whether or not the
 5     manufacturers illegally or improperly marketed the drugs
 6     to doctors?
 7     A.    Those were some of the allegations that are
 8     contained in the complaints that were filed in the MDL,
 9     correct.
10     Q.    And similarly, there are allegations against the
11     manufacturers and distributors concerning whether or not
12     they violated the Controlled Substances Act in the way in
13     which they failed to identify suspicious orders and ship
14     them nonetheless. Are you aware of that?
15     A.    There are allegations with respect to the
16     suspicious orders that were filed and not filed in the
17     complaints.
18     Q.    Are you aware of the fact that the allegations of
19     these complaints detail the fact that this misconduct,
20     including the misconduct of Endo Pharmaceuticals who you
21     represent, led directly to the opioid epidemic in our
22     communities. You are aware of that, right.
23     A.    I am aware that that is part of the contention that
24     the Plaintiffs have made in the complaints that have been
25     filed in this litigation, yes.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 103 of 131. PageID #: 37998
                                                                        103
                       Ms. Rendon - Examination

 1     Q.    Right. And you were one of the lawyers that signed
 2     the answer that Endo recently filed in January of 2019 to
 3     the amended complaints in the MDL?
 4     A.    Yes.
 5     Q.    Did you help formulate that answer?
 6     A.    I did not help formulate the answer, no. I reviewed
 7     the answer before it was filed, but I did not help
 8     formulate the answer.
 9     Q.    At the time that you signed the answer, you realized
10     that under Rule 1.11 your responsibility was to ensure
11     that the answer was accurate as far as you knew?
12     A.    Of course.
13     Q.    Including the affirmative defenses that your client
14     was alleging in the case, right?
15     A.    Of course.
16     Q.    So you became aware of the fact that the -- some of
17     the affirmative defenses include whether or not the
18     complaints were filed within the statute of limitations,
19     right?
20     A.    Yes.
21     Q.    And isn't your knowledge about from the Task Force
22     from things that you learned while you were U.S. Attorney
23     regarding when County and City officials became aware of
24     the opioid epidemic relevant to that answer?
25     A.    I don't know that it actually is relevant to that
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 104 of 131. PageID #: 37999
                                                                        104
                       Ms. Rendon - Examination

 1     answer because I can't say beyond what people shared in
 2     our community forum about what they learned, when they
 3     actually learned it.
 4                     I know that Dr. Gilson testified before
 5     the United States Congress that he alerted the
 6     County Executive in the fall of 2011 to what he viewed
 7     as a burgeoning heroin and opioid epidemic in our
 8     community.
 9     Q.    So is that one of the reasons why at his deposition
10     you and other defense counsel participated in questioning
11     Dr. Gilson about when he became aware of the epidemic?
12                     MR. PARKER: Objection. There is no
13     foundation. Dr. Gilson testified he was not at --
14     Ms. Rendon wasn't at those depositions.
15                     THE COURT: Well, I guess you should
16     rephrase it. There were attorneys from Baker at the
17     deposition.
18                     So if Ms. Rendon knows, she can answer based
19     open her knowledge. So I guess rephrase it,
20     Mr. Weinberger.
21     BY MR. WEINBERGER:
22     Q.    So were you aware of the fact there was questioning
23     by either you or other Baker Hostetler lawyers or your
24     co-counsel in this case of Dr. Gilson concerning learning
25     when he or other county officials knew about the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 105 of 131. PageID #: 38000
                                                                        105
                       Ms. Rendon - Examination

 1     epidemic?
 2     A.    I have not read the entirety of Dr. Gilson's
 3     deposition transcripts in this case. I have read parts
 4     of them, but I know that other witnesses whose
 5     depositions I attended, both involving Summit and Akron,
 6     were asked questions about when they first knew. That
 7     would be a really obvious set of questions that you would
 8     ask if you were defending this litigation,
 9     Mr. Weinberger.
10     Q.    And have you asked any questions of the bellwether
11     witnesses along those lines?
12     A.    Not that I recall, actually.
13     Q.    Okay. Now, in the answer that you signed on behalf
14     of Endo Pharmaceuticals, did you allege a failure on
15     the part of the bellwether Plaintiffs to mitigate
16     damages?
17     A.    That is one of the affirmative defenses, yes.
18     Q.    And mitigation in this context means the failure to
19     take earlier action to avoid the damages that were
20     sustained, right?
21     A.    Not necessarily. The defense can include a number
22     of ways in which the Plaintiffs in the track one cases
23     may have failed to completely and effectively mitigate
24     their damages.
25     Q.    Right.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 106 of 131. PageID #: 38001
                                                                        106
                       Ms. Rendon - Examination

 1     A.    But not limited to when they started. It could
 2     include a whole host of things, and that is one of the
 3     affirmative defenses we have asserted and one of
 4     the defenses we are engaged in discovery trying to
 5     develop.
 6     Q.    Right. One of the issues that might arise is, was
 7     there a failure to adequately prosecute criminals,
 8     potential criminals who were involved in supplying
 9     illicit drugs, right?
10     A.    I have a hard time foreseeing how that would be
11     particularly relevant to a failure to mitigate; I think a
12     failure to investigate, but I think the fact of who was
13     prosecuted and what they were prosecuted for is a matter
14     of public record.
15                     And there will be evidence as to how many
16     people were prosecuted or not prosecuted if that ends up
17     being relevant to the defenses that are presented
18     ultimately when the track one cases go to trial in some
19     fashion.
20     Q.    So the failure to investigate how drugs were
21     entering jurisdiction, that would come within the ambit
22     of the failure to mitigate?
23     A.    I would assume that the entirety of how the track
24     one Plaintiffs addressed the opioid crisis in their
25     community and whether they did everything they could have
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 107 of 131. PageID #: 38002
                                                                        107
                       Ms. Rendon - Examination

 1     and should have to address that crisis will be part and
 2     parcel of a potential defense based on failure to
 3     mitigate.
 4     Q.    And is it your testimony today that the many issues
 5     that this Task Force, this U.S. Opioid Task Force dealt
 6     with has absolutely nothing to do with any of the
 7     defenses that Endo Pharmaceuticals and the other
 8     manufacturers have alleged?
 9     A.    I have not said that the Opioid Task Force is
10     unrelated in some fashion to this litigation. It is not
11     confidential, and nothing that I learned in the context
12     of that Task Force constitutes confidential government
13     information within the meaning of Rule 1.11, and I don't
14     know anything from having worked on that Task Force that
15     is not also information that is available publicly and to
16     other members of the Task Force including private
17     citizens.
18     Q.    This morning a number of your colleagues or former
19     colleagues in the U.S. Attorney's Offices sent -- signed
20     a letter that was attached to an Endo Pharmaceuticals
21     pleading supporting Endo's reply in opposition to our
22     motion to disqualify you. Are you aware of that?
23     A.    Yes, I am.
24     Q.    How many of them, AUSAs or U.S. Attorney's, do you
25     know?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 108 of 131. PageID #: 38003
                                                                        108
                       Ms. Rendon - Examination

 1     A.    Personally, I would have to look at the list of
 2     people who signed them, probably five or six.
 3     Q.    And how many of those lawyers did you talk to about
 4     executing such a letter that was going to be submitted to
 5     the Court?
 6     A.    I talked to three of them.
 7     Q.    And when you talked to those -- who are the three
 8     that you talked to?
 9     A.    So I talked -- I talked by telephone with Barbara
10     McQuade, who was the former U.S. Attorney for the Eastern
11     District of Michigan. I talked with Richard Rossman, who
12     is the current Executive Director of the National
13     Association of Former U.S. Attorney's, and I talked with
14     Carmen Ortiz, who was the U.S. Attorney for the District
15     of Massachusetts.
16     Q.    When did you talk to these three individuals?
17     A.    I talked to Carmen Ortiz today. I talked to Barbara
18     McQuade last week, and I talked to Richard Rossman last
19     week.
20     Q.    And when you talked with them, any of them, did you
21     tell them in detail what your involvement had been with
22     the U.S. Attorney Opioid Task Force for -- during your
23     tenure at the U.S. Attorney's Office?
24     A.    I did, and I also made available to anybody who
25     asked the publicly filed documents on the motion to
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 109 of 131. PageID #: 38004
                                                                        109
                       Ms. Rendon - Examination

 1     disqualify in this case.
 2     Q.    Did you talk with them about what the allegations
 3     are in the lawsuits that have been filed against Endo
 4     Pharmaceuticals?
 5     A.    Generally, yes. In specific detail, no.
 6                     MR. WEINBERGER: Thank you, your Honor.
 7     That's all I have.
 8                     MR. PARKER: Few brief follow-ups, your
 9     Honor.
10                     THE COURT: Very brief, Mr. Parker.
11                        EXAMINATION CONTINUED
12     BY MR. PARKER:
13     Q.    Ms. Rendon, Mr. Weinberger just asked you some
14     questions about some former U.S. Attorneys who submitted
15     a letter. Do you know how many former U.S. Attorneys,
16     not AUSAs, U.S. Attorneys represent parties in one of
17     these opioid cases that have been filed?
18     A.    I know of at least a half dozen.
19     Q.    Are they on both sides of that V?
20     A.    Yes.
21     Q.    One other question about Task Force: You were asked
22     by Mr. Weinberger about overprescription by doctors,
23     patient satisfaction scores, all of those things that
24     were discussed during the Task Force meetings. Were
25     those confidential or public?
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 110 of 131. PageID #: 38005
                                                                        110
                       Ms. Rendon - Examination

 1     A.    They were public.
 2     Q.    And one last question: If AUSAs and U.S. Attorneys
 3     are not allowed to leave the Government and represent
 4     private defendants in actions that just happen to be on
 5     the same topic of something they dealt while they were in
 6     government --
 7                     THE COURT: No one -- I mean --
 8                     MR. PARKER: I will withdraw it, your
 9     Honor.
10                     THE COURT: No one is suggesting that -- you
11     can ask the question, but no one is suggesting that.
12                     MR. PARKER: Well, my question, your Honor,
13     was going to be what kind of chilling effect does she
14     believe, based upon her 20 years, almost 20 years working
15     in the government, would a decision that says a former
16     U.S. Attorney who touched on a topic that --
17                     THE COURT: Remember I said at the outset
18     the only thing I am considering is some limitation on
19     participation in this track one trial regardless of what
20     the initial motion was. That's all I am considering.
21                     I am not considering limiting or restricting
22     Ms. Rendon and the other 1499 some cases or being liaison
23     counsel or anything else. The focus is on this, so I
24     think -- you can ask the question, but I don't think it
25     is relevant. That's all.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 111 of 131. PageID #: 38006
                                                                        111
                       Ms. Rendon - Examination

 1                     MR. PARKER: I think I can pick up the with
 2     queue. I will withdraw the question. Thanks, Judge.
 3                         EXAMINATION CONTINUED
 4     BY THE COURT:
 5     Q.    All right. Ms. Rendon, I just have one question:
 6     There have been a lot of questions on both sides. We had
 7     three witnesses, two from the City, two from the County.
 8                     How do you feel sitting here today when you
 9     heard Commander Gingell and then Chief Williams say that
10     they felt betrayed when they were questioned in
11     depositions? How did you feel?
12     A.    Personally, it made me feel badly. I don't agree
13     with their perception. You know, I have spent nearly 30
14     years practicing law, and I have been on both sides of
15     the V, your Honor, and I believe to my deepest core that
16     this system of justice that we have works only because
17     clients on both sides of the V are entitled to zealous
18     representation by counsel of their choice.
19                     And so I have represented the United States
20     of America, and I have represented people who have been
21     alleged to have committed crimes. I have represented
22     individuals and corporations, and I have done it all
23     proudly and zealously and ethically, and my client, Endo
24     Pharmaceuticals, is just as entitled to zealous
25     representation by counsel of their choice as is any other
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 112 of 131. PageID #: 38007
                                                                        112
                       Ms. Rendon - Examination

 1     party in any other case pending in any federal court in
 2     the United States of America.
 3                     And I believe that's my core, and if this
 4     system of justice doesn't allow that, then this system of
 5     justice cannot function.
 6     Q.    All right. I respect your opinion, but does
 7     it trouble you at all that those two distinguished
 8     public servants testified under oath that they felt
 9     betrayed?
10     A.    It doesn't, your Honor, because they don't share
11     that same belief. They are just as troubled when I
12     represent an individual who has been accused of a crime
13     because they see the world in very black and white terms.
14                     There are good guys, and there are bad guys
15     and the people on one side of the V are the good guys,
16     and the people on the other side of the V are the bad
17     guys. And I know this because I have talked to them and
18     to other law enforcement officers who have said to me
19     repeatedly how can you represent somebody who has been
20     charged with child pornography? How can you do that?
21     Because that's how our system of justice functions.
22     That's how it works, and they shouldn't feel betrayed.
23                     They have a job to do, and they are doing it
24     to the very best of their ability. I have a job to do,
25     and I am doing it to the very best of my ability and
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 113 of 131. PageID #: 38008
                                                                        113


 1     within the ethical rules every single day that I practice
 2     law.
 3                     THE COURT: All right. Thank you. All
 4     right. I want to give our court reporter a very short
 5     break, and it is getting late. So we will take a
 6     ten-minute break, and then I will hear no more than
 7     five-minute oral argument from each side, and I really
 8     mean it.
 9                     I am going to limit it to five minutes, and
10     it has got to be focused on anything that has come up
11     today at this hearing that you feel is not adequately
12     addressed by your thorough briefs. So we will take a
13     ten-minute recess and resume promptly and conclude the
14     hearing.
15                     (Recess had.)
16                     THE COURT: Okay. Everyone can be seated,
17     please. All right. So I said I would have five minutes
18     of oral the argument from each side based on what we have
19     today. So I guess, Mr. Weinberger, since your side
20     brought the motion, I think you should speak first.
21                     MR. WEINBERGER: May it please the Court,
22     Judge Polster, I harken back to your initial comments,
23     and I must say it is with a heavy heart and even stronger
24     conviction that I ask the Court on behalf of the
25     bellwether Plaintiffs in this case to grant the motion to
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 114 of 131. PageID #: 38009
                                                                        114


 1     disqualify Ms. Rendon and her family -- not her family --
 2     her firm from this case.
 3                     And speaking of family, I just want the
 4     Court and Ms. Rendon to know that this is not personal,
 5     and you know, you could call that statement rhetoric if
 6     you want or disbelieve what I am saying when I say that,
 7     but I truly mean it.
 8                     And the fact that the Court saw fit to hear
 9     this motion in a public forum I think speaks volumes to
10     the importance of the issue in this case because at
11     issue, your Honor, is fundamentally what are the ethical
12     responsibilities of a member of the Justice Department in
13     whom our communities in the Northern District of Ohio and
14     in whose citizens like myself and the Court place our
15     trust.
16                     This is not just a case of a government
17     lawyer going into private practice and attempting to make
18     a living as a private citizen in the private sector. The
19     website of Baker and Hostetler that contains Ms. Rendon's
20     biography describes her role as chairman of the Task
21     Force as being one of her greatest accomplishments.
22                     And when she did that, despite how she might
23     want to parse what her -- who she was responsible to -- I
24     mean, after all, the federal government is we, the
25     people, and the Northern District of Ohio, the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 115 of 131. PageID #: 38010
                                                                        115


 1     U.S. Attorney represents we, the people, of our
 2     communities, communities who have been ravished by the
 3     opioid crisis, and that, as Defendants would say, the
 4     opioid abuse crisis.
 5                     It is an epidemic of huge proportions, and
 6     it affects all of us, and what has struck me about the
 7     response to our motion to disqualify, your Honor, is the
 8     briefs of the Defendants and those that joined in as
 9     amicus briefs, not one time ever addressed the question
10     of the appearance of impropriety.
11                     And you know, we can get hypertechnical and
12     question whether or not that's a basis for a
13     disqualification or whether it is to be something to be
14     considered in relation to 1.11. The fact of the matter
15     is that we brought this motion to disqualify because,
16     having heard from Chief Williams and having heard from
17     Dr. Gilson and from Commander Gingell, we were struck by
18     the fact that, as their lawyers, they reacted in the way
19     that they did to the way in which Ms. Rendon participated
20     in the discovery in this case.
21                     And so we had the responsibility, not just
22     as officers of the Court, a responsibility that we all
23     take very seriously but in representing the citizens of
24     our communities who have brought these lawsuits to bring
25     this motion. So you have -- we have laid it all out in
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 116 of 131. PageID #: 38011
                                                                        116


 1     our briefs.
 2                     Let me just say one final thing that I think
 3     goes to the heart of this. So the motion, the
 4     affirmative defenses and the answers go directly to
 5     information that Ms. Rendon has obtained during her
 6     tenure as U.S. Attorney and AUSA working on the epidemic,
 7     and whether or not this is the exact same matter or not
 8     is really irrelevant. What is relevant is that she did
 9     switch sides.
10                     She was pursuing remedies for our community,
11     and now she is defending a Defendant and acting as
12     liaison counsel for a number of Defendants that we say
13     caused this crisis.
14                     Ms. Rendon knows the rules of the courtroom,
15     and you asked her specifically at the end a question
16     about how she reacted to the testimony of our witnesses
17     when they felt that they -- when they stated they felt
18     betrayed; that their trust had been betrayed.
19                     I waited for a direct answer, but I don't
20     think you nor anyone else in this courtroom got a direct
21     answer. What I heard a lot about was every client is
22     entitled to zealous advocacy. That's true. But that
23     doesn't mean that every client is entitled to zealous
24     advocacy by every lawyer no matter what the circumstances
25     are.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 117 of 131. PageID #: 38012
                                                                        117


 1                     And I would suggest to you respectfully,
 2     your Honor, that the circumstances in this case require
 3     that the Court consider carefully, as I know you have,
 4     the circumstances where, within a few short months, she
 5     switched sides to represent the Defendant Endo and the
 6     other co-defendants in this case and rule in favor of our
 7     motion to disqualify.
 8                     Thank you, your Honor.
 9                     THE COURT: All right. Thank you,
10     Mr. Weinberger.
11                     Mr. Parker?
12                     MR. PARKER: Thank you, your Honor, and
13     thank you for your attention today.
14                     And despite my great respect for
15     Mr. Weinberger, I have to disagree with him. This is
16     very personal. Make no mistake about it. The only way
17     that this Court under the law that applies to all of us
18     as lawyers in Ohio is to find that Ms. Rendon violated
19     an ethical rule. The appearance of impropriety is no
20     longer a standard that you can apply in this or any other
21     case.
22                     In February of 2007, the Ohio Supreme Court
23     adopted the new modeled rules, which replaced the old
24     Code of Professional Responsibility. It did so after
25     appointing a committee, a committee by the way which
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 118 of 131. PageID #: 38013
                                                                        118


 1     Deborah Coleman served on with distinction, and I am sure
 2     she would report that the reason for that adoption of the
 3     model rules was because they wanted to get rid of the
 4     appearance of impropriety, because it is no longer a
 5     standard -- and was a standard that they gave former
 6     government lawyers and others no guidance under the
 7     rules.
 8                     The fact that there is no ethical violation
 9     by Ms. Rendon in this case is underscored by the fact
10     that the Plaintiffs keep wanting to go back to a legal
11     standard that is not the law here. And in fact, in the
12     State versus the Cormack case out of the Eighth District,
13     Cuyahoga County, the Court -- and we have cited this in
14     our brief, so I won't repeat it all, your Honor -- but
15     they said the appearance of impropriety is a rule now
16     that only applies to judges. It doesn't apply to lawyers
17     any more in Ohio.
18                     And there the rule was applied improperly to
19     a former government lawyer based upon him -- a prosecutor
20     rather giving testimony before the Ohio Senate. That
21     court in Cormack found that the application of the
22     judicial code and the appearance of impropriety in and of
23     itself was a basis for reversal, and they did, in fact,
24     reverse.
25                     The testimony of Commander Gingell and
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 119 of 131. PageID #: 38014
                                                                        119


 1     Chief Williams where they feel betrayed doesn't create
 2     the appearance of impropriety because, as Ms. Rendon
 3     explained, that's the way that law enforcement sees it
 4     every time a prosecutor goes over to the defense side,
 5     and that's exactly what happened in this case. That's
 6     not an appearance of impropriety.
 7                     That is our system, and when you go over to
 8     the other side, if you don't like it because you are
 9     committed to law enforcement, that's fine, but that's not
10     an appearance of impropriety, and it is certainly not a
11     violation of the rules.
12                     They have to -- and Mr. Weinberger didn't
13     really talk about the fact that there was any specific
14     ethical rule violation here, but their briefs point to
15     two.
16                     Rule 1.11(a), where they say she switched
17     sides, it is the same matter, working on the Opioid Task
18     Force in the U.S. Attorney's Office, and this case is
19     somehow the same matter. And secondly, under 1.11(c),
20     she has confidential information.
21                     But the case law that we've cited for you in
22     our briefs, your Honor, point that those matters, the
23     Opioid Task Force in these track one cases have to be
24     identical. They have to be essentially the same. It is
25     not enough that they just touch on the same thing.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 120 of 131. PageID #: 38015
                                                                        120


 1                     You heard no testimony today from any
 2     witness that these are the same things. The testimony
 3     was more about trying to deal with the crisis in the
 4     community. That's one thing. The track one Defendants
 5     are accused of something totally different in a totally
 6     different setting.
 7                     It is not the same matter under any of the
 8     cases that have been cited. The opioid epidemic is like
 9     the cancer epidemic, like obesity epidemic, gun violence.
10     They are general things. The case law says you can't
11     find an ethical violation or otherwise. U.S. Attorney's,
12     Assistant U.S. Attorneys, Cuyahoga County Prosecutors
13     will never be able to leave their office and come into
14     this or any other courtroom and handle a matter that is
15     related to that.
16                     Your Honor, there was testimony that
17     Judge Synenberg and Judge Matia are members of the Opioid
18     Task Force. The appearance of impropriety standard
19     applies to them. Yet, the two of them, as you know,
20     preside over our drug court in Common Pleas Court.
21                     Certainly, their participation in what has
22     been the testimony was a very public forum, cannot create
23     even an appearance of impropriety, which is not the legal
24     standard in Ohio, because their participation there is
25     about dealing with the general problem affecting our
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 121 of 131. PageID #: 38016
                                                                        121


 1     community.
 2                     And the only thing that relates, that
 3     the Plaintiffs have tried to show is that Ms. Rendon's
 4     participation in that committee, never in a subcommittee
 5     meeting, but just in the committee somehow created
 6     that.
 7                     Just to touch briefly, your Honor, on the
 8     Rule 1.11(c) violation rule, the rule is very specific as
 9     to what information constitutes confidential government
10     information. It is defined, and there are a bunch of
11     hurdles the Plaintiffs have to get over, none of which
12     they presented you evidence on today.
13                     They have to show that the information was
14     obtained under governmental authority. That's why I kept
15     asking: Was any of this information required to be given
16     because there was some CID, some subpoena, some
17     investigation? Every witness said no. They voluntarily
18     gave it.
19                     If you don't find that, you can't find a
20     violation of Rule 1.11(c). The Justice Department would
21     have to be presently prohibited under the rule from
22     disclosing it to the public. There is no testimony today
23     you heard about that. There is nothing in a single
24     declaration filed in this motion that would touch on
25     that.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 122 of 131. PageID #: 38017
                                                                        122


 1                     Another requirement of Rule 1.11(c) is that
 2     the information cannot otherwise be available to the
 3     public. Well, your Honor, you heard a lot of testimony
 4     today about how public all of this was, and in fact, that
 5     there were members of the media attending the Opioid Task
 6     Force, and as Ms. Rendon testified, the purpose of the
 7     Opioid Task Force was to disseminate it publicly. So
 8     there cannot be a Rule 1.11(c) violation here.
 9                     In conclusion, your Honor, the Court has to
10     find that Ms. Rendon violated a specific Ohio Rule of
11     Conduct. The appearance of impropriety is old, outdated,
12     and no longer good law in the state of Ohio.
13                     And I would submit to you that the
14     Plaintiffs have not offered you any evidence, any
15     evidence that she violated 1.11(a) where the two matters
16     would have to be the same. The U.S. Attorney's Heroin
17     and Opioid Task Force simply isn't a matter, and they
18     can't establish a violation of Rule 1.11(c) either, your
19     Honor, because she doesn't possess confidential
20     government information as that term is defined and as has
21     been interpreted in the state of Ohio.
22                     Your Honor, not only what I ask that you
23     deny the motion that the Plaintiffs have brought, but in
24     a day when the internet -- everything exists forever on
25     the internet, and people will be able to go back in time
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 123 of 131. PageID #: 38018
                                                                        123


 1     and look at this motion that has been filed against
 2     Ms. Rendon, that accuses her of violating an ethical
 3     rule, I would not only ask that you deny the motion; I
 4     would ask that you do it in the strongest terms possible.
 5     Thank you.
 6                     THE COURT: All right. Thank you,
 7     Mr. Parker. All right.
 8                     MR. UNGER: Your Honor --
 9                     THE COURT: Yes.
10                     MR. UNGER: -- Mike Unger. We filed a brief
11     earlier this week on behalf of Distributor Defendants
12     AmerisourceBergen and McKesson. I was wondering if
13     the Court would indulge me a couple minutes on the
14     motion.
15                     THE COURT: Well, it is getting late,
16     Mr. Unger. I will give you two minutes --
17                     MR. UNGER: I think I can.
18                     THE COURT: -- but it has to be different
19     than what anyone else has said.
20                     MR. UNGER: I think I can do it, your Honor.
21                     I join Mr. Parker in urging you to decline
22     the Platinfiffs' invitation to apply that appearance of
23     impropriety standard. I respectfully disagree. I have
24     got a lot of respect for Mr. Weinberger, but I
25     respectfully disagree that that topic wasn't addressed in
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 124 of 131. PageID #: 38019
                                                                        124


 1     our brief or in any of the other briefs.
 2                     There is no appearance of impropriety
 3     standard in Ohio any longer.
 4                     THE COURT: I have already -- I have heard
 5     that. I need -- I only want something different than
 6     what Mr. Parker said.
 7                     MR. UNGER: Yeah. There is no uncomf --
 8     makes the witness uncomfortable standard; there is no
 9     how-did-it-make-you-feel standard. That's just not the
10     law in Ohio that applies to those of us who practice here
11     in Cleveland or anywhere else.
12                     And applying, I submit, your Honor, that
13     outdated standard and thereby creating new law, whether
14     it is by way of disqualification of Ms. Rendon or
15     restricting her in any way with respect to her
16     participation in this matter, will have broad and far
17     reaching implications for the legal profession that this
18     Court should avoid imposing.
19                     Adopting the appearance of impropriety
20     standards would just throw the current system out the
21     window, again, as would the subjective views of witnesses
22     based on claims of discomfort, disloyalty, or personal
23     disappointment. Plaintiffs are asking you to do
24     something in this case that is unprecedented.
25                     It is noteworthy following on -- but
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 125 of 131. PageID #: 38020
                                                                        125


 1     hopefully not repeating what Mr. Parker just said -- it
 2     is notable that they don't cite a single analogous case
 3     that supports their position, not one single Ohio case
 4     following what happened in 2007 when we changed here in
 5     Ohio the Code of Professional Responsibility to the Ohio
 6     Rules of Professional Conduct, whereby disqualification
 7     of an attorney based on the appearance of propriety was
 8     eliminated.
 9                     I respectfully submit, Judge, given what the
10     Court is being asked to do here in taking into account
11     what you have seen this afternoon, I submit that the
12     first two lines of the Rules of Professional Conduct
13     offer some helpful conduct, some helpful context and
14     guidance, and they read as follows:
15                     The rule -- and I quote "the Ohio Rules of
16     Professional Conduct are rules of reason. They should be
17     interpreted with reference to the purposes of legal
18     representation and the law itself."
19                     We join in the request that the motion be
20     denied.
21                     Thank you, your Honor.
22                     THE COURT: All right. Thank you,
23     Mr. Unger.
24                     MR. SHKOLNIK: Judge Polster, just one
25     procedural issue, and I am sorry to take the time, but
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 126 of 131. PageID #: 38021
                                                                        126


 1     you had posed a question to Dr. Gilson -- I'm sorry,
 2     Hunter Shkolnik on behalf of Cuyahoga County -- whether
 3     or not Ms. Rendon questioned him at either of the
 4     depositions.
 5                     I think it needs to be clear on the record
 6     that the motion had been filed, and there was a
 7     suggestion that Ms. Rendon not -- or there was a
 8     discussion and Ms. Rendon withdrew, as I understand it,
 9     from handling those depositions. So I just think that
10     should be clarified.
11                     THE COURT: All right. Thank you.
12                     MR. PARKER: Your Honor, I don't want to
13     call Ms. Rendon again, but the reason she didn't
14     participate was because her son was at the cardiologist.
15                     THE COURT: All right. Well, it doesn't
16     matter. I simply was -- you know, I was establishing who
17     questioned him. It didn't matter why, and Ms. Rendon
18     didn't. So all right.
19                     I am just going to say a few things. There
20     has never been a case or cases like this in the country.
21     These cases don't fit well in a courtroom, and candidly,
22     they don't fit very well -- this issue doesn't fit very
23     well within the cases that either side has cited or for
24     that matter the model rules.
25                     So I have read the cases. I have read the
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 127 of 131. PageID #: 38022
                                                                        127


 1     rules, but guess what? No one has had to deal with
 2     a situation like this that I have ever seen. I am
 3     the first one. So the rules provide some guidance.
 4     The cases provide some guidance, but none of those
 5     judges, courts have had to deal with something quite like
 6     this.
 7                     The Plaintiffs' theories don't fit squarely
 8     within the law. Their theories of damages don't fit
 9     squarely. So the Defendants' defenses don't fit so
10     squarely, either. And there is a very important issue
11     that, quite frankly, no one identified in the briefs, but
12     I am keenly aware of it because I go back aways.
13                     And when I began as a federal prosecutor in
14     1976, there was active competition, mistrust, distrust
15     between local and state law enforcement officials and
16     prosecutors and federal law enforcement officials and
17     prosecutors, and I know that for a fact because I saw it,
18     and I saw the impact, the adverse impact it had on law
19     enforcement in this region and how it impacted our
20     citizens.
21                     And that climate of mistrust-distrust
22     competition has changed over 40 some years, not by
23     accident but by the very, very hard work, in my opinion,
24     of federal officials who, one U.S. Attorney after another
25     and the Assistant U.S. Attorneys in those offices,
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 128 of 131. PageID #: 38023
                                                                        128


 1     beginning when I was there and then continuing for years
 2     after, have worked very, very hard to create a climate of
 3     cooperation and trust.
 4                     And today there are multiple task forces.
 5     As Ms. Rendon testified, it is not just the Heroin and
 6     Opioid Task Force; there are multiple task forces. I was
 7     on a few of them, and there is very close cooperation.
 8                     And the beneficiaries are not the law
 9     enforcement officials, the prosecutors or the agents, the
10     beneficiaries are all of us who live here. And so we
11     have sophisticated, cooperating law enforcement to
12     address the very sophisticated law breakers.
13                     And it has taken 40 some years to create
14     that climate of trust, and I, as well as everyone else,
15     should be very concerned about anything that erodes that,
16     and that's why I listened very carefully to the testimony
17     of the witnesses.
18                     The key factual question in deciding this
19     motion is whether or not Ms. Rendon is in her
20     participation and is head of the Task -- the Opioid and
21     Heroin Task Force received confidential information,
22     information that was not then publicly available, that
23     was shared in a confidential way, and which she is
24     somehow using now defending Endo in allegations brought
25     by the city of Cleveland and County. All right.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 129 of 131. PageID #: 38024
                                                                        129


 1                     The Plaintiffs insist that she received
 2     confidential information; the Defendants insist and
 3     Ms. Rendon testified that they -- that she did not. The
 4     last thing I want is the deposition that the Plaintiffs
 5     have sought of Ms. Rendon to go fishing around and trying
 6     to ferret out exactly all the details of what were
 7     discussed.
 8                     And for that, I am not going to allow a
 9     deposition and for the same reason I didn't allow any
10     questions of the witnesses here as to the details of what
11     was discussed.
12                     What I have done and I have this week asked
13     the Department of Justice to look into that question.
14     The Department of Justice had offered sometime in 2018 to
15     participate as a friend of the Court. The Court needs a
16     friend.
17                     The Department of Justice has no position
18     one way or another as to who represents Endo, whether it
19     is Ms. Rendon in Baker or anyone else, and I have asked
20     them, they are in a position to determine whether or not
21     there was any confidential information shared by the city
22     of Cleveland and/or County officials to Ms. Rendon during
23     the Task Force meetings, and they are going to report
24     that to me, and I will use that as a basis to make my
25     decision. I think that's the best way to do it.
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 130 of 131. PageID #: 38025
                                                                        130


 1                     Until I receive that answer, I am going to
 2     direct that Ms. Rendon and Baker Hostetler attorneys not
 3     participate in any further depositions of city of
 4     Cleveland and Cuyahoga County witnesses. I don't know if
 5     there are going to be any, but I am imposing that
 6     limitation, and again, the only thing I am focusing on is
 7     this track one case.
 8                     I have not heard or seen anything which
 9     require any disqualification of Ms. Rendon or Baker as to
10     participation in any other of the 1,500 or so cases in
11     this MDL, any one of the 300 or so cases that are pending
12     in state court, or participation as a liaison counsel or
13     in any of the oversight of the MDL. We are focusing on
14     this track one.
15                     So the Department of Justice is looking into
16     that, and they will report to me, and as soon as they do,
17     I will make a decision. But I appreciate everyone's hard
18     work at the hearing today and on the briefs that have
19     been submitted.
20                     So with that, we are adjourned. Thank you.
21                     (Hearing concluded at 5:30 p.m.)
22                               -----
23
24
25
Case: 1:17-md-02804-DAP Doc #: 1354 Filed: 02/11/19 131 of 131. PageID #: 38026
                                                                        131


 1                         C E R T I F I C A T E

 2                     I, George J. Staiduhar, Official Court

 3     Reporter in and for the United States District Court,

 4     for the Northern District of Ohio, Eastern Division,

 5     do hereby certify that the foregoing is a true

 6     and correct transcript of the proceedings herein.

 7
 8
 9
10                           s/George J. Staiduhar
                             George J. Staiduhar,
11                           Official Court Reporter

12                           U.S. District Court
                             801 W. Superior Ave., Suite 7-184
13                           Cleveland, Ohio 44113
                             (216) 357-7128
14
15
16
17
18
19
20
21
22
23
24
25
